         Case 3:16-cv-00580-AC       Document 593       Filed 10/15/19    Page 1 of 24




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                  PORTLAND DIVISION


    LAWRENCE P. CIUFFITELLI, for himself               Case No. 3:16-cv-00580-AC
    and as Trustee of CIUFFITELLI
    REVOCABLE TRUST, et al.,
                                                       DECLARATION OF JORDAN
                   Plaintiffs,
                                                       BROKER REGARDING NOTICE
    v.
                                                       DISSEMINATION, PUBLICATION,
                                                       AND REQUESTS FOR EXCLUSION
    DELOITTE & TOUCHE LLP;
                                                       RECEIVED
    EISNERAMPER LLP; SIDLEY AUSTIN
    LLP; TONKON TORP LLP; TD
    AMERITRADE, INC.; INTEGRITY BANK
    & TRUST; and DUFF& PHELPS, LLC,

                       Defendants.




         I, JORDAN BROKER, declare as follows:

               I am a Project Manager for Epiq Class Action & Claims Solutions, Inc. (“Epiq”).

The following statements are based on my personal knowledge and information provided to me by

other Epiq employees and, I could and would competently testify to these facts if called upon to

do so.

               Pursuant to the Court’s August 7, 2019 Order Preliminarily Approving Global

Settlement and Providing for Notice (“Order”),1 Epiq was appointed as the Claims Administrator

to supervise and administer the notice procedure in connection with the proposed Settlements of

the above-captioned action (the “Action”).


1
  All capitalized terms not otherwise defined in this document shall have the same meaning
ascribed to them as set forth in the three Settlements in this Action. The three Settlements are
those reached with (1) Defendant Tonkon Torp LLP, (2) Defendant Integrity Bank & Trust, and
(3) Defendants Deloitte & Touche LLP; EisnerAmper LLP; Sidley Austin LLP; TD Ameritrade,
Inc.; and Duff & Phelps, LLC.


                                               1
        Case 3:16-cv-00580-AC         Document 593       Filed 10/15/19    Page 2 of 24




               I submit this declaration in order to provide the Court with information regarding:

(i) the mailing of the Court-approved Notice of Pendency and Proposed Settlements of Class

Action (the “Notice”); (ii) the publication of the Summary Notice; (iii) the establishment of the

website and toll-free telephone number dedicated to this Settlements; and (iv) the number of

requests for exclusion from the Class or objections received to date.

                      DISSEMINATION OF THE NOTICE PACKAGE

               Pursuant to the Order, Epiq is responsible for disseminating the Notice to all

Persons who purchased Covered Aequitas Securities on or after June 9, 2010, and suffered losses

thereby. A copy of the Notice is attached hereto as Exhibit A.

               On August 23, 2019, the Receiver provided Epiq with the names, addresses, and

transactional data for potential Class Members who purchased Covered Aequitas Securities on or

after June 9, 2010 (“Class Data”). The Class Data included 24,512 transactions for 1,849 accounts

belonging to 1,440 potential Class Members. Based on the Class Data provided by the Receiver

and excluding certain individuals as directed by Class Counsel, the current preliminary estimated

Net Loss of the Class Members is $285,060,961.72.2

               On September 4, 2019, Epiq mailed, by First-Class Mail, Notices to the 1,849

potential Class Member accounts. In addition, at the time of this declaration, Epiq has re-mailed

16 Notices to persons whose original mailing was returned by the U.S. Postal Service and for

whom updated addresses were provided to Epiq by the Postal Service.




2
  Please note that this preliminary estimated Net Loss of the Class Members includes those Class
Members whose have a gain on their account. This figure is subject to change after Epiq’s final
reviews and audits, adjustments made as a result of documented Class Member loss challenges,
and any further discussions with Class Counsel.


                                                2
        Case 3:16-cv-00580-AC          Document 593        Filed 10/15/19   Page 3 of 24




                       PUBLICATION OF THE SUMMARY NOTICE

               The Order also directed that the Summary Notice be published once in The Wall

Street Journal, once in The Oregonian, and be disseminated once over a national newswire service

within thirty-five calendar days after the date of the Order. Accordingly, on September 11, 2019,

Epiq caused the Summary Notice to be published in both The Wall Street Journal and The

Oregonian and transmitted over the Business Wire. A copy of the Summary Notice and the

confirmations of publication are attached hereto as Exhibit B.

                          TELEPHONE HELPLINE AND WEBSITE

               On September 4, 2019, Epiq established and continues to maintain a case-specific,

toll-free telephone helpline, 1-855-474-3896, to accommodate Class Members’ inquiries. The toll-

free number was set forth in the Notice and on the case website. Epiq has been and will continue

to promptly respond to all inquiries to the toll-free telephone helpline.

               On September 4, 2019, Epiq also established and continues to maintain a website

dedicated to these Settlements (www.AequitasSettlements.com) to provide additional information

to Class Members and to provide answers to frequently asked questions. The website address was

set forth in the Notice and the Summary Notice. The website includes information regarding the

Action and Settlements, including the exclusion, objection, and the date, time, and location of the

Court’s Settlement Hearing. Copies of the Notice, Stipulations, and other court documents are

posted on the website and are available for downloading.

       REQUESTS FOR EXCLUSION AND OBJECTIONS RECEIVED TO DATE

               The Notice informs potential Class Members that written requests for exclusion

from the Class must be mailed to Aequitas Settlements, c/o Epiq, P.O. Box 10450 Dublin, OH




                                                  3
        Case 3:16-cv-00580-AC         Document 593       Filed 10/15/19     Page 4 of 24




43017-4050, such that they are postmarked no later than October 29, 2019. The Notice also sets

forth the information that must be included in each request for exclusion. Epiq has monitored and

will continue to monitor all mail delivered to this address. To date, Epiq has received no requests

for exclusion.

                 The Notice also informed potential Class Members that objections to the

Settlements must be mailed or delivered such that they are received by the Court and Lead Counsel

for the Class no later than October 29, 2019. The Notice set forth the information that must be

included in an objection to the Settlements. Epiq has been informed by Class Counsel, that as of

October 14, 2019, no objections have been received.



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Executed on October 15, 2019 in Seattle, Washington.




                                              JORDAN BROKER




                                                4
Case 3:16-cv-00580-AC   Document 593   Filed 10/15/19   Page 5 of 24




                EXHIBIT A
                     Case 3:16-cv-00580-AC                   Document 593              Filed 10/15/19            Page 6 of 24
                        NOTICE OF PENDENCY AND PROPOSED SETTLEMENTS OF CLASS ACTION

               IF YOU PURCHASED COVERED AEQUITAS SECURITIES ON OR AFTER JUNE 9, 2010, YOU
                    MAY BE ENTITLED TO A PAYMENT FROM THE CLASS ACTION SETTLEMENTS.1
                        A federal court authorized this Notice. This is not a solicitation from a lawyer.

The purpose of this Notice is to inform you of: (i) the pendency of this class action (the “Action”); (ii) the proposed
Settlements of the Action with the Defendants in the Action (the “Settlements,” as defined below); and (iii) the hearing to
be held by the Court to consider: (a) whether the Settlements should be approved; and (b) Class Counsel’s application for
attorneys’ fees and expenses (the “Settlement Hearing”). This Notice describes important rights you may have and what
steps you must take if you wish to be excluded from the Class (defined below).

The proposed Settlements have been reached with Defendants Deloitte & Touche LLP (“Deloitte”); EisnerAmper LLP
(“EisnerAmper”); Sidley Austin LLP (“Sidley”); TD Ameritrade, Inc. (“Ameritrade”); Duff & Phelps, LLC (“Duff”); Tonkon
Torp LLP (“Tonkon”); and Integrity Bank & Trust (“Integrity”) (the “Defendants”). The Settlements resolve all claims in the
Action.

Terms of the Settlements: The Settlements provide for $234,613,000, collectively, in cash (the “Settlement Funds”) paid
pursuant to the terms of each settlement agreement. Deloitte, EisnerAmper, Sidley, Ameritrade and Duff entered into a
Stipulation and Agreement of Settlement, dated as of July 8, 2019 (the “Global Settlement”), that provides for $220,000,000
in cash (the “Global Settlement Fund”). Tonkon Torp entered into a Stipulation and Agreement of Compromise, Settlement
and Release, dated May 31, 2018 (the “Tonkon Settlement”), that provides for $12,913,000 in cash (the “Tonkon Settlement
Fund”). Integrity entered into a Stipulation and Agreement of Compromise, Settlement and Release, dated April 24, 2019
(the “Integrity Settlement”), that provides for $1,700,000 in cash (the “Integrity Settlement Fund”). The Global, Tonkon,
and Integrity Settlements are collectively referenced herein as the “Settlements.” The proceeds from these Settlements
will be distributed to Class Members on a proportionate basis calculated by determining each Class Member’s Net Loss
(defined below) as a percentage of all Class Member Net Losses. See the answer to question 9 (page 7) for more
information regarding the allocation of the proceeds from these Settlements.

Eligible Securities, Class and Class Period: The eligible securities included in this Action (the “Covered Aequitas
Securities”) include all securities issued by: 1) Aequitas Commercial Finance, LLC (“ACF”); 2) Aequitas Income
Opportunity Fund, LLC (“AIOF”); 3) Aequitas Income Opportunity Fund II, LLC (“AIOF-II”); 4) Aequitas Capital
Opportunities Fund, LP (“ACOF”); 5) Aequitas Income Protection Fund, LLC (“AIPF”); 6) Aequitas Enhanced Income
Fund, LLC (“AEIF”); 7) Aequitas ETC Founders Fund, LLC (“AETC”); and 8) MotoLease Financial, LLC (“AMLF”). The
“Class” consists of all persons who purchased Covered Aequitas Securities on or after June 9, 2010 (the “Class Period”)
and who had an account balance related to any Covered Aequitas Securities as of March 31, 2016. The Class excludes:
(a) Defendants; (b) the past and present officers and directors of the Aequitas affiliated companies, including without
limitation Robert Jesenik, Brian Oliver, Craig Froude, Scott Gillis, Andrew MacRitchie, Olaf Janke, Brian Rice, William
Ruh, Steve Hedberg, Brett Brown, Tom Goila, Patricia Brown, Bill Malloy, and Thomas Szabo, and their respective
families and affiliates; (c) the past and present members of the Aequitas Advisory Board, including without limitation
William McCormick, L. Martin Brantley, Patrick Terrell, Edmund Jensen, Donna Miles, William Glasgow, Keith Barnes,
Bob Zukis, and their respective families and affiliates; (d) registered investment advisors and investment advisor
representatives; (e) any investor who received finder’s fees or other consideration from Aequitas in connection with
referring investors to Aequitas; and (f) plaintiffs in certain individual actions (which actions are detailed below).2


          1
          This Notice incorporates by reference the definitions in the Stipulations of Settlement for each of the Settlements, and all capitalized terms
used, but not defined herein, shall have the same meanings as in the Stipulations.                     The three Stipulations can be obtained at
www.AequitasSettlements.com.
          2
              The Tonkon, Integrity and Global Settlements each detail the list of individual actions whose plaintiffs are excluded from the Class. The
Tonkon and Integrity Settlements exclude the plaintiffs in the following actions: Wurster, et al. v. Deloitte & Touche LLP, et al., Case No. 16CV25920,
Multnomah County Circuit Court; Pommier, et al. v. Deloitte & Touche, LLP, et al., Case No. 16CV36439, Multnomah County Circuit Court; Ramsdell, et
al. v. Deloitte & Touche, LLP, et al., Case No. 16CV40659, Multnomah County Circuit Court; Albers, et al. v. Deloitte & Touche, LLP, et al., Case No.
2:16CV02239 (USDC D. Or.); Layton, et al. v. Deloitte & Touche LLP, et al., Case No. 17CV42915, Multnomah County Circuit Court; and Cavanagh, et
al. v. Deloitte & Touche LLP, et al., Case No. 18CV09052, Multnomah County Circuit Court. The Global Settlement excludes plaintiffs in the prior listed
individual actions, and further excludes the plaintiffs in Royal Fund LP, et al. v. Deloitte & Touche, et al., Case No. 19CV22914, Multnomah County
Circuit Court (“Royal Fund”). Therefore, the Royal Fund plaintiffs are eligible to participate in the Tonkon and Integrity Settlements, but not the Global
Settlement. Further, notwithstanding the foregoing exclusions from the Tonkon Settlement, the following individuals are eligible to participate in the
Tonkon Settlement (but remain excluded from the Integrity and Global Settlements): Jeanette Lao, as trustee of the Jeanette Lao Rollover IRA, Claire
Lin, as trustee of Claire Yan Lin Roth IRA, and Calmar Optcom, Inc. Plaintiffs in Royal Fund, Jeanette Lao, as trustee of the Jeanette Lao Rollover IRA,
Claire Lin, as trustee of Claire Yan Lin Roth IRA, and Calmar Optcom, Inc., are referenced collectively herein as the “Partially Covered Class Members.”


                                                                            1
                     Case 3:16-cv-00580-AC                   Document 593             Filed 10/15/19           Page 7 of 24
Reasons for Settlements3: The Settlements provide a substantial recovery for the Class. In addition to the total
settlement amount of $234,613,000, the court-appointed Aequitas Receiver estimates that the Class will receive 64% of
the Receiver’s total distribution to Aequitas investors, or $64-77 million. Combined, the total settlement amount and the
total distribution from the Receiver exceed the total “out-of-pocket” losses of the Class (principal investments less
payments of principal and interest), which are estimated to be $263.8 million. The Settlements avoid the costs, delay and
risks associated with continued litigation, including the danger of no recovery. Continuing with the case could have
resulted in loss at summary judgment or trial or on appeal. The parties vigorously disagree on both liability and the
amount of money that could have been won if the Class Representatives prevailed at trial. Defendants expressly deny all
of the claims and allegations of wrongdoing or liability made against them arising out of any of the conduct alleged in the
Action. Defendants’ asserted legal and factual defenses pose a significant risk to the ability of the Class Representatives
to obtain a larger judgment at trial. Furthermore, Tonkon Torp and Integrity have limited resources and their financial
ability to pay a judgment is limited. The insurance policies represent some Defendants’ most substantial assets to pay a
judgment and, in the absence of a settlement, the available insurance will be diminished or depleted entirely by attorney
fees incurred to defend those Defendants through trial and appeal. The Class Representatives and Class Counsel
believe that this substantial benefit, payable upon final approval of the Settlements by the Court, is preferable to the risks
of continued litigation and the possibility of a smaller recovery, or no recovery, years into the future after a trial and any
appeals.

Attorneys’ Fees and Expenses: Court-appointed Class Counsel will ask the Court for attorneys’ fees up to 25% of the
Global Settlement Fund, up to 20% of the Tonkon Settlement Fund and up to 20% of the Integrity Settlement Fund, and
reimbursement of litigation expenses to be paid from the Settlement Funds. Class Counsel have not received any
payment for their work investigating the facts, prosecuting this Action, and negotiating these Settlements on behalf of the
Class Representatives and the Class.


Deadlines:

Request Exclusion:                                         October 29, 2019

File Objection:                                            October 29, 2019

Court Hearing on Fairness of Settlements:                  November 26, 2019


More Information:

Claims Administrator:                     Representatives of Class Counsel:
Aequitas Settlements                      Steve W. Berman                                       Keith A. Ketterling
c/o Epiq                                  Karl P. Barth                                         Timothy S. DeJong
P.O. Box 10450                            Hagens Berman Sobol Shapiro LLP                       Jennifer S. Wagner
Dublin, OH 43017-4050                     1301 Second Avenue, Suite 2000                        Stoll Stoll Berne Lokting & Shlachter P.C.
(855) 474-3896                            Seattle, WA 98101                                     209 SW Oak Street, Suite 500
www.AequitasSettlements.com               (206) 623-7292                                        Portland, OR 97204
                                          AequitasSettlements@hbsslaw.com                       (503) 227-1600
                                                                                                AequitasSettlements@stollberne.com


                  Your legal rights are affected whether you act or do not act. Read this Notice carefully.

                          DO NOT CALL THE COURT WITH QUESTIONS ABOUT THE SETTLEMENTS




        3
            The estimates set forth herein are estimates only that are based on certain assumptions and are not guarantees.


                                                                           2
                     Case 3:16-cv-00580-AC                   Document 593              Filed 10/15/19            Page 8 of 24
                                YOUR LEGAL RIGHTS AND OPTIONS IN THESE SETTLEMENTS

                                        If you agree to the Settlements and wish to participate in the distribution of the proceeds
         DO NOTHING
                                        from these Settlements, you do not need to do anything.

                                        Get no payment. This is the only option that allows you to pursue your own lawsuit
     EXCLUDE YOURSELF                   against Defendants or the released parties for the legal claims in this Action or any other
                                        released claims.4

                                        You may ask to speak in Court about the fairness of the Settlements, the request for
     GO TO THE HEARING
                                        attorneys’ fees, charges, and expenses, or the Plan of Allocation.

                                        You may write to the Court if you do not like any aspect of the Settlements, the request
              OBJECT                    for attorneys’ fees, charges, and expenses, or the Plan of Allocation. If you exclude
                                        yourself, you cannot also object to the Settlements.


    These rights and options, and the deadlines to exercise them, are explained in this Notice.

    The Court in charge of this case must decide whether to approve the Settlements. Payments will be made if the Court
     approves the Settlements and after objections or appeals, if any, are resolved. Please be patient.


                                                              BASIC INFORMATION

1.        Why Did I Get This Notice Package?

This Notice is being sent to you pursuant to an order of the United States District Court for the District of Oregon (the
“Court”) because you may have purchased Covered Aequitas Securities on or after June 9, 2010, and suffered losses
thereby. The Court directed that you be sent this Notice because, as a potential member of the Class, you have a right to
know about the proposed Settlements with the Defendants in this class action lawsuit, and about all of your options,
before the Court decides whether to approve the Settlements.

The United States District Court for the District of Oregon is the Court in charge of the case, and the case is known as
Ciuffitelli, et al. v. Deloitte & Touche LLP, et al., No. 3:16-cv-00580-AC (the “Action”). The following plaintiffs brought this
case on behalf of themselves and others similarly situated: Lawrence P. Ciuffitelli (on behalf of himself and as Trustee of
the Ciuffitelli Revocable Trust U/A 5/1/1996); Greg and Angela Julien (as Trustees of the Gregory and Angela Julien
Revocable Trust U/A 7/2/2012); R.F. MacDonald Co.; James and Susan MacDonald (as co-Trustees of the MacDonald
Family Trust U/A 12/05/2000); William Ramstein; Greg Warrick (on behalf of himself and as co-Trustee of the Warrick
Family Trust); and Susan Warrick (as co-Trustee of the Warrick Family Trust) (collectively referred to as the “Class
Representatives”). The Class Representatives and Defendants that have been sued have entered into proposed
Settlements. The Settlements are only effective if they are approved by the Court.

This package explains the lawsuit, the terms of the Settlements, your legal rights, what benefits are available, who is
eligible for those benefits, and how to obtain them. The purpose of this Notice is to inform you of this Action, that it is a
proposed class action, how you might be affected, and how to exclude yourself from the Settlements if you wish to do so.
It is also being sent to you to inform potential members of the Class of a hearing to be held by the Court to consider the
fairness and reasonableness of the Settlements and the Plan of Allocation and to consider Class Counsel’s motion for
attorneys’ fees and for the reimbursement of litigation expenses (the Settlement Hearing).




          4
             As discussed in footnote 2, the Partially Covered Class Members are excluded from the Tonkon, Integrity and/or Global Settlement(s).
Notwithstanding anything else to the contrary herein, the Partially Covered Class Members (and only the Partially Covered Class Members) may
participate in the settlement(s) in which they are eligible to participate without being bound by the releases in the settlement(s) from which they are
excluded. For clarity, plaintiffs in Royal Fund may participate in the Tonkon and Integrity Settlements, without being bound by the releases in the Global
Settlement from which they are excluded. Jeanette Lao, as trustee of the Jeanette Lao Rollover IRA, Claire Lin, as trustee of Claire Yan Lin Roth IRA,
and Calmar Optcom, Inc. may participate in the Tonkon Settlement, without being bound by the releases in the Integrity and Global Settlements from
which they are excluded.


                                                                            3
                  Case 3:16-cv-00580-AC             Document 593          Filed 10/15/19       Page 9 of 24
The Settlement Hearing will be held before the Honorable John V. Acosta on November 26, 2019, in Courtroom 11B of
the United States District Court for the District of Oregon, Mark O. Hatfield U.S. Courthouse, 1000 SW Third Ave.,
Portland, OR 97204. At the Settlement Hearing, the Court will determine:

        (i)      whether the Settlements are fair, reasonable, and adequate, and should be finally approved by the Court;

        (ii)     whether the judgments provided for under the Settlements should be entered, dismissing the claims
                 against Defendants, and whether the releases set forth in the Settlements should be ordered;

        (iii)    whether the Plan of Allocation is fair and reasonable, and should be approved by the Court; and

        (iv)     whether Class Counsel’s motion for an award of attorneys’ fees and reimbursement of litigation expenses
                 should be approved.

This Notice does not express any opinion by the Court concerning the merits of any claim in the Action, and the Court still
has to decide whether to approve the Settlements. If the Court approves the Settlements, and after any objections or any
appeals are resolved, the Claims Administrator appointed by the Court will make the payments that the Settlements allow.

2.      What Is This Lawsuit About, and What Has Happened in the Lawsuit So Far?

On April 4, 2016, the Class Representatives filed a proposed class action. The Class Representatives, on behalf of
themselves and all other similarly situated investors, assert claims under the Oregon Securities Law based on their
purchases of Covered Aequitas Securities. Aequitas Capital Management, LLC and related entities (“Aequitas”), prior to
their failure in 2016, raised hundreds of millions of dollars from more than 1,500 investors by selling securities. The Class
Representatives allege that the Covered Aequitas Securities were sold in violation of the Oregon Securities Law because
Aequitas: 1) did not register the securities; and 2) sold the securities by means of untrue statements and omissions of
material adverse facts regarding: a) undisclosed prior business failures; b) the use of investor funds and the inability to
purchase receivables assets; c) undisclosed dependence on renewals of short-term notes; d) misleading asset valuations;
and (e) various other misrepresentations. The lawsuit alleges that, as a result of these violations of the Oregon Securities
Law, the Class Representatives and other investors lost hundreds of millions of dollars. The lawsuit further alleges that
the Defendants are jointly and severally liable for the violations of the Oregon Securities Law because they participated or
materially aided in the allegedly illegal securities sales. Defendants deny liability.

Deloitte and EisnerAmper are accounting firms that provided auditing services to certain Aequitas entities. Tonkon and
Sidley are law firms that provided legal services to certain Aequitas entities. Integrity is a commercial bank that facilitated
sales of more than $100 million of Aequitas securities and acted as custodian for those securities. Ameritrade acted as
a custodian for Aequitas securities and recommended and referred investors to financial advisors participating in
Ameritrade’s “Advisor Direct” program, and investors purchased more than $100 million of Aequitas securities through
those advisors. Duff performed valuation services and prepared appraisal reports for Aequitas. The Class
Representatives allege that the Covered Aequitas Securities were sold with the participation and material aid of Defendants.

3.      Why Is This Action a Class Action?

In a class action, one or more people called class representatives (in this case the Class Representatives identified
above) sue on behalf of people who have similar claims. All of these people and/or entities together are called a “Class”
or “Class Members.” One court resolves the issues for all Class Members, except for those who exclude themselves
from the Class.

4.      Why Is There a Settlement?

The parties disagree about numerous issues in this Action, including: (1) whether the Covered Aequitas Securities were
required to be registered; (2) whether the Covered Aequitas Securities were sold by means of false statements or
omissions; (3) whether the Defendants can be held liable for the sale of the Covered Aequitas Securities; (4) whether the
applicable statute of limitations bars the Class Representatives’ claims; and (5) whether the Action can properly be
maintained as a class action.

The Court did not decide in favor of the Class Representatives or Defendants. Instead, the lawyers for all parties to the
Action and Defendants’ insurers, with the assistance of experienced mediators, have negotiated settlements that they
believe are in the best interests of their respective clients. The Settlements allow all parties to avoid the risks and cost of
lengthy and uncertain litigation and the uncertainty of a trial and appeals, and permit Class Members to be compensated
without further delay.


                                                                4
                Case 3:16-cv-00580-AC             Document 593          Filed 10/15/19       Page 10 of 24
Had the case proceeded, the Class faced numerous difficult and complex legal and factual issues that presented
significant risks to the case. Had Defendants prevailed on any one of these issues, the Class would have received
nothing. Furthermore, some Defendants have limited ability to pay.

In light of the risks of continued litigation, the Class Representatives and Class Counsel believe that the Settlements are
fair, adequate, and reasonable, and in the best interest of all Class Members. The Class Representatives and Class
Counsel also believe that Settlements provide a substantial benefit, namely the payment of $234,613,000 before court-
awarded attorney’s fees and reimbursement of costs, as compared to the risk that the claims would produce a similar,
smaller, or no recovery after summary judgment, trial, and any appeals, possibly years in the future.

                                              WHO IS IN THE SETTLEMENTS

To see if you will get money from the Settlements, you first have to determine if you are a Class Member.

5.      How Do I Know if I Am Part of the Settlements?

The Class includes all persons who purchased Covered Aequitas Securities on or after June 9, 2010 and had an account
balance related to any Covered Aequitas Securities as of March 31, 2016.

You are a Class Member only if you purchased Covered Aequitas Securities on or after June 9, 2010 and had an account
balance related to any Covered Aequitas Securities as of March 31, 2016.

6.      What Are the Exceptions to Being Included?

You are not a Class Member if you submit a valid and timely request for exclusion from the Class or if you are (a) a
defendant in this Action; (b) a past or present officer or director of an Aequitas-affiliated company; (c) a past or present
member of the Aequitas Advisory Board; (d) a registered investment advisor or investment advisor representative; (e) an
investor who received finder’s fees or other consideration from Aequitas in connection with referring investors to Aequitas;
or (f) a plaintiff in other litigation that has been filed against any of the Defendants in this Action (as further discussed in
footnote 2).

7.      I’m Still Not Sure if I Am Included.

If you are still not sure whether you are included, you can ask for free help. You can call the Claims Administrator (Epiq
Class Action & Claim Solutions or “Epiq”) at 1-855-474-3896, or Class Counsel listed in the answer to Question 26 for
more information.

                                    THE SETTLEMENT BENEFITS — WHAT YOU GET

8.      What Do the Settlements Provide?

Defendants have agreed to pay $234,613,000 in cash pursuant to the Settlements. These payments, less all Taxes, Tax
Expenses, costs of administration of the Settlements, and attorneys’ fees and litigation expenses awarded to Class
Counsel shall constitute the “Net Settlement Fund” available for distribution to Class Members pursuant to the Plan of
Allocation discussed below. The Net Settlement Fund is separate from, and in addition to, any distribution you may
receive from the Aequitas Receiver.

9.      How Will the Settlements Be Allocated (the “Plan of Allocation”)?

The Claims Administrator will issue a check to each Class Member based upon losses on Covered Aequitas Securities
purchased during the Class Period. The Claims Administrator will determine the amount of each Class Member’s loss
based upon the amount of Covered Aequitas Securities purchased during the Class Period, minus any principal or interest
payments received on those Covered Aequitas Securities. That amount will be the Class Member’s “Net Loss.” Based
upon information available to the Claims Administrator from Aequitas records, you will receive notice of your Net Loss
from the Claims Administrator. If you agree with that number, you need not take any further action to receive the payment.
If you believe there was an error in calculating your Net Loss, then you may write to the Claims Administrator enclosing
copies of documents showing the amount of your purchases of Covered Aequitas Securities during the Class Period, and,
if applicable, the amount of each payment you received on those investments, and the Claims Administrator will review
your submission and make any necessary adjustment.




                                                               5
                    Case 3:16-cv-00580-AC                   Document 593              Filed 10/15/19           Page 11 of 24
The Claims Administrator will pay each Class Member on a proportional basis calculated by determining each Class
Member’s Net Loss as a percentage of all Class Member Net Losses.5

It is not possible to determine how much any individual Class Member may receive from the Net Settlement Fund at this
time. The calculation of a Net Loss is not intended to be an estimate of, nor does it indicate, the amount that a Class
Member might have been able to recover after a trial. Nor is the calculation of a Net Loss an estimate of the amount that
will be paid to a Class Member from the Net Settlement Fund. The Plan of Allocation provides a formula for
proportionately allocating the Net Settlement Fund to Class Members. That computation is only a method to weigh Class
Members’ claims against one another. Each Class Member will receive a pro rata share of the Net Settlement Fund
based on his, her, or its Net Loss.

Payment pursuant to the Plan of Allocation set forth above shall be conclusive against all Class Members. No person
shall have any claim against the Class Representatives, Class Counsel, Defendants, any claims administrator or other
person designated by Class Counsel or Defendants and/or the other released parties and/or their counsel based on
distributions made substantially in accordance with the Settlements, the Plan of Allocation, or further orders of the Court.
The Plan of Allocation is separate from the Settlements and any decision by the Court regarding the Plan of Allocation will
not affect the finality of approval of the Settlements.

                                                         HOW YOU GET A PAYMENT

10.       How Will I Get a Payment?

If the Court grants final approval of the Settlements, Class Members will receive a check in the mail from the Claims
Administrator.

11.       When Will I Get My Payment?

The Court will hold the Settlement Hearing on November 26, 2019, to decide whether to approve the Settlements. If the
Court approves the Settlements, there may be appeals. It is always uncertain whether these appeals can be resolved
favorably, and resolving them can take time, perhaps several years. Please be patient.

12.       What Am I Giving Up to Get a Payment or Stay in the Class?

Unless you exclude yourself, you are staying in the Class, and that means that you cannot sue, continue to sue, or be part
of any other lawsuit against any Defendant about the claims asserted in this Action or that could have been asserted in
this Action.6 It also means that all of the Court’s orders will apply to you and legally bind you and you will release your
released claims against the released parties as outlined below.

      a. Terms of the Global Settlement Release

      The “Global Released Parties” include (1) Deloitte, EisnerAmper, Sidley, Ameritrade and Duff (the “Global
      Released Defendants”), (2) the Global Released Defendants’ predecessors, successors, affiliates, Subsidiaries,
      divisions, assignors and assigneds, (3) individuals and entities (such as officers, directors, and employees)
      associated with the foregoing as more fully detailed in the Global Settlement; and (4) each of the Global Released
      Defendants’ insurers, reinsurers, excess insurers, underwriters and claims administrators.

      The “Global Releasing Class Members” include (1) the Class Representatives, (2) all members of the Class, and
      (3) each of the foregoing’s agents, representatives, attorneys, heirs, administrators, executors, assigns,
      predecessors and successors in interest, and any other person or entity claiming by, through, on behalf of, or for
      the benefit of any of them.




          5
            In the event that certain of the Partially Covered Class Members discussed in footnotes 2 and 4 do not opt out, the Claims Administrator will
perform a separate allocation calculation for the Global, Tonkon and Integrity Settlements. In that event, the Claims Administrator will calculate each
eligible Class Member’s Net Loss as a percentage of all eligible Class Member Net Losses separately for the Global, Tonkon and Integrity Settlements.
The Claims Administrator will then determine the proportional payment to which each eligible Class Member is entitled from the Global, Tonkon and/or
Integrity Settlements, and will pay each Class Member the aggregate payment to which they are entitled.
          6
           As discussed in footnotes 2 and 4, the Partially Covered Class Members (and only the Partially Covered Class Members) may participate in
the settlement(s) in which they are eligible to participate without being bound by the releases in the settlement(s) from which they are excluded.


                                                                           6
               Case 3:16-cv-00580-AC           Document 593         Filed 10/15/19       Page 12 of 24
Upon the Effective Date of the Global Settlement, and without any further action, each of the Global Releasing Class
Members releases each of the Global Released Parties from all known and unknown claims in any way relating to
the Action, including without limitation all claims that are based upon, arise out of, or are related in any way to: (1)
the conduct, transactions, or occurrences set forth in any pleading in the Action; (2) the Action; (3) the purchase,
issuance, sale, or solicitation of the sale of any securities or financial instruments issued by any Aequitas Entity (as
defined in the Global Settlement); (4) the Defendants’ provision of any accounting, legal, or other services to any
Aequitas Entity or to or for the benefit of any purchaser or holder of any securities or financial instruments issued
by any Aequitas Entity; and (5) the conduct of the settlement negotiations and the negotiation of the Global
Settlement (except for representations or obligations expressly included therein).

b. Terms of the Integrity Settlement Release

The “Integrity Released Parties” include Integrity, its directors, officers, employees and shareholders, and Integrity’s
insurers.

Upon the Effective Date of the Integrity Settlement, and without any further action, the Class Representatives and
each member of the Class releases the Integrity Released Parties, and Integrity releases the Class Representatives
and each member of the Class, from:

    a) All claims which any member of the Class and the Integrity Released Parties had, has, or may in the future
       have against one another, regardless of whether any such claim is direct or indirect, known or unknown,
       contingent or absolute, suspected or unsuspected, disclosed or undisclosed, liquidated or unliquidated,
       matured or unmatured, accrued or unaccrued, apparent or unapparent, now existing or hereafter arising,
       provided that any such claim:
        (i)     arises out of the conduct, transactions, or occurrences set forth or attempted to be set forth in the
                pleadings, including future pleadings, in the Action, including such claims that have been asserted or
                could have been asserted, as well as claims that might be able to be asserted in the future; or
        (ii)    relates in any other way to the purchase, issuance, sale, or solicitation of the sale of any Aequitas
                Securities (as defined in the Integrity Settlement);
    b) Contribution Claims, whether now existing or hereafter arising, even if arising after the effective date of the
       Integrity Settlement, and even if arising after final court approval(s) thereof;
        and:
    c) With respect to any claims under a) or b), any claim regardless of the form of relief sought, including, but not
       limited to, claims for damages, attorneys’ fees, costs, interest, and any other sums of money whatsoever,
       restitution, accounting, and also for any other form of legal or equitable relief.

c. Terms of the Tonkon Settlement Release

The “Tonkon Released Parties” include Tonkon, all of its current attorneys (whether employees or partners); all
attorneys who were either employed by, or partners in, Tonkon from January 1, 2006 to the present but who are no
longer employed by Tonkon or partners in Tonkon; any of the foregoing attorneys who may have acted through
professional corporations and those professional corporations; any contract attorneys who contracted with Tonkon
during the period from January 1, 2006 to the present; all of Tonkon’s employees; the agents or heirs of any of the
foregoing individuals; Tonkon’s successors and assigns; and Tonkon’s insurers.

Upon the Effective Date of the Tonkon Settlement, and without any further action, the Class Representatives and
each member of the Class releases the Tonkon Released Parties, and Tonkon releases the Class Representatives
and each member of the Class, from:

    a) All claims which any member of the Class and the Tonkon Released Parties had, has, or may in the future
       have against one another, regardless of whether any such claim is direct or indirect, known or unknown,
       contingent or absolute, suspected or unsuspected, disclosed or undisclosed, liquidated or unliquidated,
       matured or unmatured, accrued or unaccrued, apparent or unapparent, now existing or hereafter arising,
       provided that any such claim:
        (i)     arises out of the conduct, transactions, or occurrences set forth or attempted to be set forth in the
                pleadings, including future pleadings, in the Action, including such claims that have been asserted or
                could have been asserted, as well as claims that might be able to be asserted in the future; or
        (ii)    relates in any other way to the purchase, issuance, sale, or solicitation of the sale of any Aequitas
                Securities (as defined in the Tonkon Settlement); or

                                                           7
                      Case 3:16-cv-00580-AC               Document 593            Filed 10/15/19           Page 13 of 24
              (iii)    relates to or arises out of any legal services Tonkon performed for any entity within the Receivership
                       Entity (as defined in the Tonkon Settlement);
         b) Contribution Claims, whether now existing or hereafter arising, even if arising after the effective date of the
            Tonkon Settlement, and even if arising after final court approval(s) thereof;
              and:
         c) With respect to any claims under a) or b), any claim regardless of the form of relief sought, including, but not
            limited to, claims for damages, attorneys’ fees, costs, interest, and any other sums of money whatsoever,
            restitution, accounting, and also for any other form of legal or equitable relief.


                                       EXCLUDING YOURSELF FROM THE SETTLEMENTS

If you do not want a payment from the Settlements, but you want to keep any right you may have to sue or continue to sue
Defendants and the released parties on your own for any released claims, then you must take steps to get out of the
Class. This is called excluding yourself or is sometimes referred to as opting out of the Class.

13.      How Do I Get Out of the Class?

To exclude yourself from the Class, you must send a letter by U.S. Mail stating that you want to be excluded from
Ciuffitelli, et al. v. Deloitte & Touche LLP, et al., No. 3:16-cv-00580-AC. You must include your name, address, and
telephone number. You must sign and mail your exclusion request so that it is received no later than October 29,
2019 to:

                                                         Aequitas Settlements
                                                                c/o Epiq
                                                           P.O. Box 10450
                                                        Dublin, OH 43017-4050
                                                      www.AequitasSettlements.com

You cannot exclude yourself on the phone or by e-mail. Your request must be in writing and signed by you. If you ask to
be excluded, you are not eligible to get any Settlement payment, and you cannot object to the Settlements. By excluding
yourself from the Class, you are also excluding yourself from any participation in the Action. You will not be legally bound
by anything that happens in Action, and will not receive any benefit from the Action. Requests for exclusion may only be
signed and submitted by the beneficial owner of the Covered Aequitas Securities, or their authorized agent.

14.      If I Do Not Exclude Myself, Can I Sue Defendants for the Same Claim Later?

No. Unless you exclude yourself, you give up any right to sue Defendants and the released parties for the released
claims.7 If you have a pending lawsuit against Defendants or the released parties, speak to your lawyer in that case
immediately. Remember, the exclusion deadline is October 29, 2019.

15.      If I Exclude Myself, Can I Get Money from the Settlements?

No. If you exclude yourself, you will not be entitled to any recovery under the Settlements described here. But, you may
sue, continue to sue, or be part of a different lawsuit against Defendant or the released parties asserting a released claim.

                                                 THE LAWYERS REPRESENTING YOU

16.      Do I Have a Lawyer in This Case?

The Court appointed the law firms of Hagens Berman Sobol Shapiro LLP and Stoll Stoll Berne Lokting & Shlachter P.C.
as Class Counsel to represent you and other Class Members. Attorney Robert S. Banks is working with Class Counsel to
represent the Class. These lawyers will apply to the Court for payment from the Settlement Funds; you will not otherwise
be charged for their work. If you want to be represented by your own lawyer, you may hire one at your own expense.




         7
           As discussed in footnotes 2 and 4, the Partially Covered Class Members (and only the Partially Covered Class Members) may participate in
the settlement(s) in which they are eligible to participate without being bound by the releases in the settlement(s) from which they are excluded.


                                                                        8
                 Case 3:16-cv-00580-AC            Document 593          Filed 10/15/19        Page 14 of 24
17.      How Will the Lawyers Be Paid?

At the Settlement Hearing, Class Counsel will request the Court to award attorneys’ fees up to 25% of the Global
Settlement Fund, up to 20% of the Tonkon Settlement Fund and up to 20% of the Integrity Settlement Fund and for
reimbursement of charges and expenses that were incurred in connection with the Action. If approved, this compensation
will be paid from the Settlement Funds. Class Members are not personally liable for any such fees or expenses. To date,
Class Counsel have not received any payment for their services in conducting this Action on behalf of the Class
Representatives and the Class, nor have counsel been paid for their charges or expenses. The fee requested will
compensate Class Counsel for their work in achieving the Settlement Funds and will be within the range of fees awarded
to class counsel under similar circumstances in other cases of this type. The Court may award less than these amounts.

18.      Can I Make an Appearance in this Action?

Yes. Any Class Member may make an appearance in this Action through their own counsel, at their own expense.

                                           OBJECTING TO THE SETTLEMENTS

You can tell the Court that you do not agree with the Settlements, the Plan of Allocation, or Class Counsel’s request for an
award of attorneys’ fees, charges, and expenses.

19.      How Do I Tell the Court that I Do Not Agree with the Settlements, the Plan of Allocation, or Class
         Counsel’s Request for an Award of Attorneys’ Fees and Expenses?

If you are a Class Member (and have not excluded yourself from the Class), you can object to the Settlements, the Plan of
Allocation, or Class Counsel’s request for an award of attorneys’ fees, charges, and expenses in representing the Class.
Any objection must be in writing and must include all grounds for the objection. The Court will consider your views. To
object, you must send a letter saying that you object to the Settlements in Ciuffitelli, et al. v. Deloitte & Touche LLP, et al.,
No. 3:16-cv-00580-AC; whether your objection(s) applies only to you, to a specific subset of the class, or to the entire
class; and the reasons for your objection(s). Be sure to include your name, address, telephone number, and your
signature. Any objection must be mailed or delivered such that it is received by each of the following no later than October
29, 2019:

Court:                                          Class Counsel:

Clerk of the Court                              Steve W. Berman                           Keith A. Ketterling
UNITED STATES DISTRICT COURT                    Karl P. Barth                             Timothy S. DeJong
DISTRICT OF OREGON                              Hagens Berman Sobol Shapiro LLP           Jennifer S. Wagner
Mark O. Hatfield United States Courthouse       1301 Second Avenue, Suite 2000            Lydia Anderson-Dana
1000 SW Third Avenue                            Seattle, WA 98101                         Stoll Stoll Berne Lokting &
Portland, OR 97204                                                                        Shlachter P.C.
                                                                                          209 SW Oak Street, Suite 500
                                                                                          Portland, OR 97204


20.      What Is the Difference Between Objecting and Excluding?

Objecting is simply telling the Court that you do not like something about the Settlements. You can object only if you stay
in the Class. Excluding yourself is telling the Court that you do not want to be part of the Class. If you exclude yourself,
you have no basis to object because the Settlements no longer affect you.

                                          THE COURT’S SETTLEMENT HEARING

The Court will hold a hearing to decide whether to approve the Settlements. You may attend and you may ask to speak,
but you do not have to.

21.      When and Where Will the Court Decide Whether to Approve the Settlements?

The Court will hold the Settlement Hearing at 9:00 a.m., on November 26, 2019, in Courtroom 11B of the United States
District Court for the District of Oregon, Mark O. Hatfield United States Courthouse, 1000 SW Third Ave., Portland, OR
97204. At this hearing, the Court will consider whether the Settlements are fair, reasonable, and adequate. If there are
objections, the Court will consider them. The Judge will listen to people who have asked to speak at the hearing. The
Court will also consider whether to approve Class Counsel’s request for an award of attorneys’ fees, charges, and
expenses, and the Plan of Allocation. The Court may decide these issues at the hearing or take them under consideration.
                                                             9
                Case 3:16-cv-00580-AC            Document 593         Filed 10/15/19       Page 15 of 24
We do not know how long these decisions will take. The Court may adjourn or continue the Settlement Hearing without
further notice to the Class.

22.     Do I Have to Come to the Hearing?

No. Class Counsel will answer any questions that the Court may have. But, you are welcome to come at your own
expense. If you send an objection, you do not have to come to Court to talk about it. As long as your written objection is
received on time, the Court will consider it. You may also pay your own lawyer to attend, but it is not necessary.

23.     May I Speak at the Hearing?

You may ask the Court for permission to speak at the Settlement Hearing. To do so, you must send a letter saying that it
is your intention to appear in Ciuffitelli, et al. v. Deloitte & Touche LLP, et al., No. 3:16-cv-00580-AC. Be sure to include
your name, address, telephone number, and signature. Your notice of intention to appear must be received no later than
October 29, 2019, by the Clerk of the Court and Class Counsel. You cannot speak at the hearing if you exclude yourself
from the Class because the Settlements no longer affect you. You also cannot speak at the hearing if you have not
provided written notice of your intention to speak at the Settlement Hearing, unless the Court orders otherwise.

                                                   IF YOU DO NOTHING

24.     What Happens If I Do Nothing at All?

You do not have to do anything to participate in the Settlements. If the Court grants final approval of the Settlements, you
will be bound by the Settlements (including the releases provided in the Settlements) and will receive a payment based on
the Plan of Allocation discussed above.

                                             GETTING MORE INFORMATION

25.     Are There More Details About the Settlements?

This Notice summarizes the proposed Settlements, but does not contain all of the details included in the Settlements.
You can get a copy of the Settlement Agreements at www.AequitasSettlements.com or by contacting the Claims
Administrator or Class Counsel at the contact information provided below. You can also get a copy of the Settlement
Agreements from the Clerk’s office at the United States District Court for the District of Oregon, 1000 SW Third Ave.,
Portland, OR 97204 during regular business hours.

26.     How Do I Get More Information?

You can call the Claims Administrator toll-free at (855) 474-3896, or visit the Claims Administrator’s website at
www.AequitasSettlements.com. You can also contact Class Counsel:

Steve W. Berman                                                 Timothy S. DeJong
Hagens Berman Sobol Shapiro LLP                                 Stoll Stoll Berne Lokting & Shlachter P.C.
1301 Second Avenue, Suite 2000                                  209 SW Oak Street, Suite 500
Seattle, WA 98101 (206) 623-7292                                Portland, OR 97204 (503) 227-1600
AequitasSettlements@hbsslaw.com                                 AequitasSettlements@stollberne.com


                            DO NOT TELEPHONE THE COURT REGARDING THIS NOTICE




DATED: August 7, 2019                                                              BY ORDER OF THE COURT
                                                                                   UNITED STATES DISTRICT COURT
                                                                                   DISTRICT OF OREGON




                                                             10
Case 3:16-cv-00580-AC   Document 593   Filed 10/15/19   Page 16 of 24




                 EXHIBIT B
P2JW254000-0-B00800-1--------MP
                                                                           Case 3:16-cv-00580-AC                                        Document 593                           Filed 10/15/19                                    Page 17 of 24

    B8 | Wednesday, September 11, 2019                                                                                                                                                                                                                                                 THE WALL STREET JOURNAL.

                                                                                                                                   BUSINESS NEWS

    Electric-Truck Maker Gets Fresh Funds Competition
    BY MIKE COLIAS
                                          Looms for                                                                                                                                                                                         are capable of, he said.

       Rivian Automotive, an elec-
    tric pickup-truck startup backed
                                                                                                                                                                                                                                                The company plans to as-
                                                                                                                                                                                                                                            semble its trucks at a former
                                                                                                                                                                                                                                            Mitsubishi Motors Corp. plant
                                                                                                                                                                                                                                                                                                GameStop
    by automotive and technology                                                                                                                                                                                                            in Normal, Ill., which it bought                    BY MICAH MAIDENBERG
    companies including Ama-                                                                                                                                                                                                                for about $16 million in 2017.
    zon.com Inc., has landed $350                                                                                                                                                                                                               Rivian will have competition.                      GameStop Corp. continues
    million from privately held Cox                                                                                                                                                                                                         Tesla has said it also will target                  to struggle to hold on to cus-
    Enterprises as it prepares to                                                                                                                                                                                                           the lucrative market for big                        tomers as some of the biggest
    launch its first vehicle next year.                                                                                                                                                                                                     American pickup trucks. In a                        technology companies prepare
       Cox and Rivian will look to                                                                                                                                                                                                          tweet Saturday, Tesla Chief Ex-                     to lure in gamers with new
    partner in areas such as vehicle                                                                                                                                                                                                        ecutive Elon Musk said the                          subscription services.
    maintenance and digital sales,                                                                                                                                                                                                          company likely will unveil an                          The videogame retailer on
    Rivian Chief Executive RJ Scar-                                                                                                                                                                                                         electric pickup truck in Novem-                     Tuesday reported sales in its
    inge said in an interview. At-                                                                                                                                                                                                          ber.                                                fiscal second quarter of $1.29
    lanta-based Cox operates its                                                                                                                                                                                                                Ford is developing a battery-                   billion, down 14% compared
    namesake cable company as                                                                                                                                                                                                               powered version of its F-150                        with a year earlier and less
    well as dozens of auto-related                                                                                                                                                                                                          pickup truck separate from its                      than the $1.34 billion that
    businesses, including consumer                                                                                                                                                                                                          project with Rivian. GM has said                    Wall Street analysts predicted,
    website Kelley Blue Book and                                                                                                                                                                                                            it has an electric pickup truck in                  according to FactSet.
    car-auction company Manheim                                                                                                                                                                                                             the works.                                             Shares of GameStop fell 16%




                                                                                                                                                                                                                        XINHUA/ZUMA PRESS
    Group.                                                                                                                                                                                                                                      Mr. Scaringe said Rivian                        in after-hours trading and are
       Cox’s investment brings Riv-                                                                                                                                                                                                         plans to sell its trucks directly                   down 60% so far this year
    ian’s valuation to about $3.5 bil-                                                                                                                                                                                                      to consumers, without a net-                        through Tuesday’s close.
    lion, a person familiar with the                                                                                                                                                                                                        work of dealerships. It may lean                       The company has been
    matter said. The companies de-                                                                                                                                                                                                          on Cox or others for expertise                      grappling with major shifts in
    clined to comment.                                     The vehicles use a skateboard layout with a battery under the floor and motors powering each wheel.                                                                              in areas like vehicle mainte-                       the videogame market as con-
       Founded a decade ago, the                                                                                                                                                                                                            nance and logistics, he said.                       sumers increasingly download
    suburban Detroit-based startup                         velop an electric vehicle using                 prompted in part by tightening                           require larger batteries. De-                                               Cox’s Manheim division op-                      games and skip purchases of
    has drawn attention in automo-                         the startup’s technology. That                  tailpipe emissions regulations in                        troit’s auto makers generate the                                        erates a large auction network                      packaged software.
    tive circles since late 2018 after                     deal came after discussions be-                 China, Europe and elsewhere.                             bulk of their profits from big                                          where dealers buy and sell used                        On Tuesday, Apple Inc. said
    revealing a futuristic-looking                         tween General Motors Co. and                    Auto makers globally have com-                           pickup trucks and SUVs.                                                 cars. Working with an upstart                       it would launch a videogame
    electric pickup truck and a boxy                       Rivian unraveled, people famil-                 mitted more than $200 billion                                Rivian’s trucks use a skate-                                        like Rivian will give the com-                      subscription service on Sept.
    electric sport-utility vehicle.                        iar with the matter have said.                  to develop hundreds of electric                          board layout, with a large bat-                                         pany a better view into future                      19 that costs $4.99 a month.
    The vehicles are expected to go                           Amazon this year led a $700                  models in coming years, con-                             tery under the floor and electric                                       automotive trends, said Sandy                       Google, part of Alphabet Inc.,
    on sale in the U.S. by the end of                      million financing round in Riv-                 sulting firm AlixPartners esti-                          motors powering each wheel,                                             Schwartz, president of Cox Au-                      plans to roll out a cloud-based
    2020, each priced around                               ian. Amazon has a prototype                     mates.                                                   enabling the vehicle to travel                                          tomotive.                                           gaming site in November that
    $70,000 before electric-vehicle                        delivery vehicle slated to use                      The shift has spawned doz-                           around 400 miles a charge. The                                              “We provide services from                       offers a $10-a-month option.
    tax credits.                                           Rivian’s electric system, people                ens of electric-vehicle startups,                        “lifestyle” vehicles are aimed at                                       the time [cars] come off the as-                       Comparable-store        sales
       The latest financing adds to                        familiar with the project said.                 many patterned after Tesla                               outdoors-minded buyers and                                              sembly line to the time they go                     were down almost 12% in the
    the more than $1 billion Rivian                        The companies declined to com-                  Inc.’s success with pricey elec-                         will have off-road capability                                           to the junkyard,” Mr. Schwartz                      quarter. GameStop‘s net loss
    already has raised from inves-                         ment.                                           tric sports cars. But relatively                         lacking in today’s electric vehi-                                       said in an interview. “We need                      expanded to $415.3 million, or
    tors this year. Ford Motor Co.                            Traditional auto companies                   few startups have taken aim at                           cles, Mr. Scaringe said.                                                to understand what that’s going                     $4.15 a share, from a loss of
    in April invested $500 million in                      are pouring investment money                    electric pickup trucks and large                             “We have to reset expecta-                                          to look like five, 10, 15 years                     $24.9 million, or 24 cents a
    Rivian and said it would co-de-                        into battery-powered vehicles,                  SUVs, heavier vehicles that will                         tions” of what electric vehicles                                        from now.”                                          share, last year.

                                                                                                                                                     ADVERTISEMENT

                                                                                                                            The Marketplace
                                                                                                                        To advertise: 800-366-3975 or WSJ.com/classiﬁeds

                                                                        CLASS ACTION                                                                                                                                                                    CAREERS

                     SUMMARY NOTICE OF PENDENCY AND PROPOSED SETTLEMENTS OF CLASS ACTION
                      IF YOU PURCHASED COVERED AEQUITAS SECURITIES, YOU MAY BE ENTITLED
                               TO A PAYMENT FROM THE CLASS ACTION SETTLEMENTS.1
        Proposed settlements have been reached in a class action                    payment from the Settlement proceeds on a proportional                                                                       " .+&&+*,
                                                                                                                                                                                                              '+)1 ,* *%-1(
        lawsuit alleging violations of the Oregon Securities Laws.                  basis calculated by determining each person’s Net Loss as a
        The Court in charge of the case is the United States District               percentage of all eligible Class Member Net Losses.
        Court for the District of Oregon, and the case is known as
                                                                                    How Do I Get a Payment? You do not have to do anything
        Ciuffitelli, et al. v. Deloitte & Touche LLP, et al., Case No.
                                                                                    to participate in the Settlements. If the Court grants final
        3:16-cv-00580-AC (the “Action”). The plaintiffs that sued
                                                                                    approval of the Settlements and you do not exclude yourself,
        and represent the Class in the Action (Lawrence P. Ciuffitelli
        (on behalf of himself and as Trustee of the Ciuffitelli
                                                                                    you will be bound by the Settlements (including the
                                                                                    releases of all known and unknown claims provided in the
                                                                                                                                                                                                                   "?- '-1<E>7 %1<-77:B-18- *B-18H
        Revocable Trust U/A 5/1/1996); Greg and Angela Julien
        (as Trustees of the Gregory and Angela Julien Revocable                     Settlements) and will receive a payment according to the Plan
                                                                                    of Allocation.                                                                                    C$- *-7IK@9 %7I-99R&-7=- ,&-7=/ J--NJ $R&$"5-K)6K8R7&; 5@IKR6IR= 5K6)-JJR67@9J
        Trust U/A 7/2/2012); R.F. MacDonald Co.; James and Susan
        MacDonald (as co-Trustees of the MacDonald Family Trust                     What Are My Other Rights and Options? Unless you
                                                                                                                                                                                      ERI$ @ :RF-KJ- K@7&- 6) ?@=N&K6G7:J; JNR99 J-IJ; @7: 9R)- -D5-KR-7=-J I6 J-KF-
        U/A 12/05/2000); William Ramstein; Greg Warrick (on                         exclude yourself, you will remain in the Class, and that means                                    I$- B7RI-: MI@I-J ?/ @:F@7=R7& I$- ,&-7=/LJ 8RJJR67 @J I$- 7@IR67LJ (KJI 9R7- 6)
        behalf of himself and as co-Trustee of the Warrick Family                   that you cannot sue, continue to sue, or be part of any other                                     :-)-7J-2 A- @K- R7I-K-JI-: R7 =@7:R:@I-J @F@R9@?9- )6K )G99"IR8-; 5@KI"IR8-; @7:
        Trust); and Susan Warrick (as co-Trustee of the Warrick                     lawsuit against the Defendants about the issues that have                                         =67JG9IR7& 6556KIG7RIR-J ?6I$ @I $68- @7: 6F-KJ-@J2
        Family Trust)) (collectively, the “Class Representatives”)                  been asserted in this Action or that could have been asserted
        and Defendants Deloitte & Touche LLP (“Deloitte”);                          in this Action. All of the Court’s orders will apply to you and                                   '6K I$- R7I-99-=IG@99/ =GKR6GJ @:F-7IGK-K 966NR7& )6K @7 G75@K@99-9-:; $R&$"
        EisnerAmper LLP (“EisnerAmper”); Sidley Austin LLP                          legally bind you and you will release the Defendants and                                          R85@=I R7I-K7@IR67@9 6556KIG7RI/; E- 6))-K @ E@/ 6) 9R)- I$@I =$@99-7&-J
        (“Sidley”); TD Ameritrade, Inc. (“Ameritrade”); Duff &                      related parties from the released claims, including any and                                       I$- :--5-JI K-J6GK=-J 6) @7 R7:RFR:G@9LJ R7I-99-=I; K-JR9R-7=-; @7: PG:&8-7I2
        Phelps, LLC (“Duff”); Tonkon Torp LLP (“Tonkon”); and                       all known and unknown claims and causes of action of every                                        A$R9- 76 J5-=R(= E6KN ?@=N&K6G7: RJ K-0GRK-:; =@7:R:@I-J ERI$ -D5-KR-7=-
        Integrity Bank & Trust (“Integrity”) (the “Defendants”) have                nature and description, whether arising under federal, state,                                     R7 ?GJR7-JJ; -7IK-5K-7-GKJ$R5; J@9-J; 8@KN-IR7&; K-@9 -JI@I-; @7: 5K6&K@8
        entered into three proposed settlements (the “Settlements”).                statutory, regulatory, common, foreign, or other law, that arise
        The Defendants deny all of the allegations, and deny that they                                                                                                                8@7@&-8-7I @K- $R&$9/ :-JRK@?9-2
                                                                                    in any way from or relate to the Action. If you do not want a
        did anything wrong. The Court did not decide in favor of the                payment from the Settlements, but you want to keep any right                                      '.4,-<:<:3- 8>1/:/><-C C?.67/ ,.CC-CC <?- +.77.0:1B5
        Class Representatives or the Defendants. Instead, the lawyers               you may have to sue or continue to sue the Defendants and
        for the Class Representatives, and the Defendants and their                 related parties on your own about the legal claims released
                                                                                                                                                                                               > BM =RIR.-7J$R5; :G@9 BM =RIR.-7J$R5; 6K BM #@E)G9
        insurers, with the assistance of experienced mediators,                     by the Settlements, you must exclude yourself from the                                                       Q-K8@7-7I O-JR:-7I 4#QO3 JI@IGJ
        have negotiated Settlements that they believe are in the best               Class. The Partially Covered Class Members (and only the                                                   > H1 /-@KJ 6) R7I-K7@IR67@9 -D5-KR-7=-
        interests of their respective clients.                                      Partially Covered Class Members) may participate in the                                                    > C$- :-JRK- I6 9RF-; IK@F-9; @7: E6KN @?K6@:
        How Do I Know If I Am Part of the Settlements? The                          settlement(s) in which they are eligible to participate without
                                                                                    being bound by the releases in the settlement(s) from which                                                > '6K-R&7 9@7&G@&- JNR99J
        Settlements include a “Class” of all persons who purchased
        any Covered Aequitas Securities on or after June 9, 2010 (the               they are excluded. Exclusion requests must be received no                                                  > C$- @?R9RI/ I6 JG==-JJ)G99/ =6859-I- 8-:R=@9 @7: J-=GKRI/ 5K6=-JJR7&
        “Class Period”) and who had an account balance related to                   later than October 29, 2019. If you are a Class Member (and
                                                                                    have not excluded yourself from the Class), you can object                                        %1/:3:/6>7C 46C< ;- ,?HC:8>77H 7.8><-/ :1 <?- !# <. >,,7HG
        any Covered Aequitas Securities as of March 31, 2016.
                                                                                    to the Settlements, the Plan of Allocation, or Class Counsel’s
        “Covered Aequitas Securities” means any security issued                     request for an award of attorneys’ fees, charges, and expenses
        by the following entities: 1) Aequitas Commercial Finance,                  in representing the Class. You may also ask the Court for
                                                                                                                                                                                                       C@N- I$- 7-DI JI-52 !@R9 /6GK K+JG8+ ERI$ @ =6F-K 9-II-K I6<
        LLC (“ACF”); 2) Aequitas Income Opportunity Fund,                           permission to speak at the Settlement hearing. Objections and                                                                        $-8E6:<4-1< '-1<-E
        LLC (“AIOF”); 3) Aequitas Income Opportunity Fund                           requests to appear and speak at the Settlement hearing must be                                                                               (.I 9A
        II, LLC (“AIOF-II”); 4) Aequitas Capital Opportunities                      received no later than October 29, 2019. Specific information
        Fund, LP (“ACOF”); 5) Aequitas Income Protection Fund,
                                                                                                                                                                                                                               &-,<G &=DA
                                                                                    regarding these rights and options, and how to exercise them,                                                                      @>C?:1B<.12 &' 9F)F)
        LLC (“AIPF”); 6) Aequitas Enhanced Income Fund, LLC                         are provided in the Notice and Settlement Agreements, all of
        (“AEIF”); 7) Aequitas ETC Founders Fund, LLC (“AETC”);                      which are available at www.AequitasSettlements.com. The
        and 8) MotoLease Financial, LLC (“AMLF”).                                   Notice will be mailed to all known members of the Class.
        The Class excludes: (a) Defendants; (b) the past and present                When and Where Will the Court Decide Whether
                                                                                                                                                                                                                             %-1 $*() *0 " ,"%+*,#
        officers and directors of the Aequitas-affiliated companies,                to Approve the Settlements? The Court will hold the                                                                                      %-1 !1,%1( *0 +,%1''+/1,!1#
        including without limitation, Robert Jesenik, Brian Oliver,                 Settlement hearing at 9:00 a.m., on November 26, 2019,
        Craig Froude, Scott Gillis, Andrew MacRitchie, Olaf Janke,                  in Courtroom 11B of the United States District Court for
        Brian Rice, William Ruh, Steve Hedberg, Brett Brown, Tom                    the District of Oregon, 1000 SW Third Ave., Portland, OR
        Goila, Patricia Brown, Bill Malloy, and Thomas Szabo, and                   97204. At this hearing, the Court will consider whether the                                                               &7" ('* 46 %, ":1%0 +))+831,43- ".)0+-"8 %,# % #8195!8"" /+82!+8$";
        their respective families and affiliates; (c) the past and present          Settlements are fair, reasonable, and adequate. The Court will
        members of the Aequitas Advisory Board, including without                   also consider whether to approve the Plan of Allocation and
        limitation, William McCormick, L. Martin Brantley, Patrick                  Class Counsel’s request for an award of attorneys’ fees in the
        Terrell, Edmund Jensen, Donna Miles, William Glasgow,                       amount of 20-25% of the settlement funds and reimbursement
        Keith Barnes, Bob Zukis, and their respective families and                  of litigation expenses (to be paid from the settlement funds).
        affiliates; (d) registered investment advisors and investment
                                                                                    How Do I Get More Information? You may visit the Claims                            BUSINESS OPPORTUNITIES                                                 BUSINESS OPPORTUNITIES                                        NOTICE OF SALE
        advisor representatives; (e) any investor who received finder’s
        fees or other consideration from Aequitas in connection with                Administrator’s website at www.AequitasSettlements.com
        referring investors to Aequitas; and (f) plaintiffs in certain              or call the Claims Administrator toll-free at (855) 474-3896.                                                                                                                                              :E(>@A ,KK9H 5+>9 34 &3>>+H9L+> E8<9L ,LH@A>9 4 34 HC9
                                                                                                                                                                                                                                                                                                              28@43L; &3;;9LA@+> &3<9
        individual actions against the Defendants and related parties.              You can also contact Class Counsel: Steve W. Berman, by
        As detailed in the Settlements, certain parties who have filed              mail at Hagens Berman Sobol Shapiro, LLP, 1301 Second                                                                                                           "01$, 2!.. 0*,'                          ,1O9 EDAA?;(N+ [[' VR,EL3+Q 4X( R&L9<@H3L+Q 9O 4X(

        individual actions are included in some, but not all, of the                Ave., Suite 2000, Seattle, WA 98101, by telephone at (206)                      )(-&$- )&$'!$% +,.!$&.. *&-#"'                                                 ";A?0861- '9K3>/-.0 !-.0812               R"98<9LQU XDN O(4D?;() Y9OO?N ,;)(ON9; C ,NN9A?D4(N+
                                                                                                                                                                                                                                                                                             [[' VR!3LL@K,8<9LK38QU 49 DA4 DN ?4N ?;0(N4<(;4
                                                                                                                                                                                                                                         ;-;I34- 8.0 ;81-8 6K83.-88 -80861385-0 3. @,+:<
        Settlements (the “Partially Covered Class Members”). The                    623-7292, or by email at AequitasSettlements@hbsslaw.com;                       *?(9,+#), &E64)#66 4))FB(,4F) #)(&-#6                              &8.0 8.0 *K3103.7 3.41K0-0 3. 8AK05-880 $-G %-D34A<
                                                                                                                                                                                                                                                                                             BD;>(O ?; A9;;(A4?9; /?4X 4X( ND=( 9$ A(O4D?; DNN(4NV4X(
                                                                                                                                                                                                                                                                                             R,NN(4NQ 9O R'9==D4(OD=QU N(A1O?;Z ?4N =9D; 49 !W Y()?AD=
        Partially Covered Class Members have the opportunity to                     or Timothy S. DeJong, by mail at Stoll Stoll Berne Lokting                       >F9/4)= %-(66 ,F F>) (?(9,+#),6 " >4,:                               #I-; .L<@ /3113A. ;-I-.K- G305 -D4-11-.0 =--02     '9O79OD4?9; VQ#= !9<@A+>Q 9O 4X( R'3LL309LQU+ ?;
        participate in any of the three Settlements from which they                 & Shlachter P.C., 209 SW Oak Street, Suite 500, Portland,                        +(2F9 ($B(),(=#6 FB#9 4)B#6,+#), %-(66<                                5K7- 7;AG05 A>>A;0K.303-8 8.0 7;-80 808))<
                                                                                                                                                                                                                                                                                             DAA9O)D;A( /?4X ,O4?A=( : 9$ 4X( F;?$9O< '9<<(OA?D=
                                                                                                                                                                                                                                                                                             '9)(T GX( '9==D4(OD= $9O ND=( ?;A=1)(NM V?U 4X( !98@8*@H@K
        are not excluded.                                                           Oregon 97204, by telephone at (503) 227-1600, or by email                       ,M?ICE> -#*D;M !*AK'M*C!#> ;M# -B?D%@                                       #G.-;8 53751A /A03I80-0 0A ;-03;-<           /+AA@89+ V??U 4X( %ME@0;98H+ D;) V???U+ 4X( !@KA9>>+893EK
                                                                                    at AequitasSettlements@stollberne.com.                                                                                                                                                                   79K9+LAC V?$ D;KU+ /X?AX DO( <9O( $1==K )(NAO?B() ?; D;
        What Do the Settlements Provide? The Settlements provide                                                                                                     1C@73C37JHC! $FE=3=?:'=+(4-3%F+                                  (A.08405 &"(#+'&9)&/%(($#%-&( )A; /A;- 3.)A;/803A.<    $843L;+H@38 !9;3L+8<E;T
        for $234,613,000 in cash to be paid pursuant to the Settlement              1
                                                                                      This Summary Notice incorporates by reference the                             #0) 16/4 /,!1,7+5 /884/ ./, 62*8/,01/3                                                                                   ,; #;$9O<D4?9; Y(<9OD;)1< D;) O(=D4() <D4(O?D=N
        agreements. A Class Member’s recovery will be based upon                    definitions in the Stipulations of Settlement for each of                                                                                                                                                4XD4 )(NAO?B( 4X( '9==D4(OD= D0D?=DB=( $9O ND=( ?N D0D?=DB=(
                                                                                                                                                                                                                                                                                             ;9/ BK A9;4DA4?;Z Y9OO?N,;)(ON9; DN ?;)?A4() B(=9/T
        the amount of Covered Aequitas Securities purchased during                  the Settlements, and all capitalized terms used, but not
        the Class Period, minus any dividends or interest received                  defined herein, shall have the same meanings as in the                                                                                                        +20 &26*!4- $2. -*8%                       GX( #;$9O<D4?9; Y(<9OD;)1< 9;=K A9;4D?;N 71B=?A=K
                                                                                                                                                                                                                                                                                             D0D?=DB=( ?;$9O<D4?9;T ,1O9+ 4X( [(;)(O+ ?N ;94 <D>?;Z
        on those Covered Aequitas Securities. That amount will be                   Stipulations. The three Stipulations can be obtained at                                                                                                             %+$-1'26 7 ,156                      D;K O(7O(N(;4D4?9;N 9O /DOOD;4?(N O(ZDO)?;Z 4X(
        the Class Member’s “Net Loss.” Class Members will receive                   www.AequitasSettlements.com.                                                          "8:#666#666                                                                *4!6*+!241'26 7 ,5=:
                                                                                                                                                                                                                                                                                             A9;)?4?9; D;) DAA1ODAK 9$ N1AX ?;$9O<D4?9;T
                                                                                                                                                                                                                                                                                             #;4(O(N4() JDO4?(N <DK B( 9$$(O() 4X( 9779O41;?4K 49
                                                                                                                                                                            203*#,6 14#- )#-,67                                                    <%();)-%&'*.-1'26 7 ,5=:                  NAX()1=( 9;@N?4( 0?N?4N 4XO91ZX Y9OO?N,;)(ON9; 49
                                                                                                                                                                          %" '6#0 ,60/& 53(67 #20                                                   #28$8%--24-1'26 7 3/5:                   ?;N7(A4 4X( '9==D4(OD= =9AD4() D4 4X( *9OO9/(OPN $9O<(O
                                                                                                                                                                                                                                                                                             $DA?=?4?(N D4 262I@2628 W9O4X &\4X H4O((4+ L<DXD+ W%+
                                       BUSINESS OPPORTUNITIES                                                                                                                       %""$.6!+067                                                      (.2'").%-1'26 7 35=:                    5&83\ V4X( R%+A@>@H@9KQUT
                                                                                                                BUSINESS OPPORTUNITIES                                    2 0 3 * # , 6 3 - * 6 . , 4 0 . 4 - 1'                                    .824&249#)%--<"21'26                     *?;)?;Z /O?44(; *?)N /?== B( )1( 9; LA49B(O 8N4T GX(
                       ,*-%$'#* -" !0+(( "1)#*                                                                                                                                    !$ *"$%)"/
                                                                                                                                                                                                                                                                                             [(;)(O ?N O(S1?O?;Z #;4(O(N4() JDO4?(N 49 7(O$9O< D==
                                                                                                                                                                                                                                                                                             O(S1?O() )1( )?=?Z(;A( 7O?9O 49 N1B<?44?;Z 4X(?O *?)T

                       /+&#*1+0( +.% ,*-%$'&(                                                                                                                              & ! ( $ - #. , - + $ " '                                                                                          GX( #;$9O<D4?9; Y(<9OD;)1< AD; B( 9B4D?;() BK
                                                                                                                                                                                                                                                                                             A9;4DA4 4X( 7(ON9; =?N4() B(=9/-
                                                                                                                   !73$(% !7 '!0(%                                                                                                          ,,,#)(%*!"'&$#)+% 7=8 3*.#                                 &3>@8 !A&>+L/
                    2;=:@<F !< 2"@:3(7 ,,C 5@K( :7;+(55 1<)(7I@FA                                                                                                                                                                             8'3&%-1-*#&. '4'3,. 4!4-,42,3 67"(                       !3LL@K,8<9LK38
                /7;:7!(3@7F &!>(7$K@55 &17<@+( @<) <(()K( =@3 ;:(7@3!;<A                                             9*0%&!&$(                                                                                                               $-1/,. &34'0/42,3. )'*!-53& -+&%4+%
                                                                                                                                                                                                                                                                                                       .. -9KH !38L39 5HL99H? 5E@H9 FG..
                                                                                                                                                                                                                                                                                                       &C@A+*3? $" I.I.G
             2;=>!<() ''#C??? 59A&3A ;& =@<1&@+317!<$ 5:@+( ;< N% @+7(5C
                                                                                                                   %,AC ("8&6                                          @&'7(& %"(!#& :*4&=                                                    0'35-2-,-%. 9-%/ 4 &%'*+1. )*&-%-!3                      IG.BG..B,66J
                                                                                                                                                                                                                                                                                                       &!A&>+L/);3LL@K+8<9LK381A3;
              * ";175 5;13"(@53 ;& 63K@<3@A 4;3" ;:(7@3!;<5 +@< ;:(7@3( @5                                                                                               '%( +!"&#)7/0, -*%75%$5! '9./&!9                                           2'4+5-+1 4&&*0-4%-*+(                    ,N Y9OO?N,;)(ON9; ?N DA4?;Z DN 4X( (.A=1N?0( ";D;A?D=
             53@<)@K;<( &@+!K!3!(5C @55(35 3; >( 5;K) &7(( @<) +K(@7C 3;$(3"(7                                 ,CC>,NN; BC <%NN                                        (36E),81A<36 &1E)9)6AE                                                             !$%&"###                           D)0?N9O 49 ,1O9 /?4X O(ZDO) 49 D 794(;4?D= ND=( 9$ 4X(
                                       ;7 5(:@7@3(KFA                                                                                                                                                                                                                                        ,NN(4N+ D== A9<<1;?AD4?9;N+ ?;S1?O?(N D;) O(S1(N4N $9O
                                                                                                              @%*>A%') @!BA? ?%AD                                             ;BD?DC2?>>D2                                                        -)$$ *0(!' /#&.,#%,+#,."&                  ?;$9O<D4?9; NX91=) B( )?O(A4() 49 Y9OO?N,;)(ON9;T

                                                                                                              8@? DBA?#,#% NB,C@5                                            0?CBB?:*4?(7:?2                                                                                                 28<9L 83 A@LAE;KH+8A9K ;+/ +8/ 03H98H@+> +AME@L9L
                                                                                                                                                                                                                                                                                             <@L9AH>/ 3L @8<@L9AH>/ A38H+AH +8/ 341A9L? 9;0>3/99?
                                                                                                                                                                       555./36E),81A<36)1E)9)6AE.6)A                                                                                         KC+L9C3><9L? AEKH3;9L 3L KE00>@9L 34 ,EL3 L9*+L<@8* +
                      /"L O##BN#NB,,,% H # 04(@KK8J91!3F/@73<(75EGA+;=                                         DBC?!N; 'R=R'%C'@                                      (36E),81A<36 &1E)9)6A *+8<E3,E- $$(                                                                                    03H98H@+> HL+8K+AH@381
                        -A.A 4@<M71:3+F 2;173C D;73"(7< 0!537!+3 ;& G(;7$!@                                                                                                                                                                             CAREERS
                                       2@5( D;A ,NB%N''?                                                         *&4/ ! <9&64 &?38
                                                                                                                                                                                                                                                                                                                   TRAVEL
                                                                                                                 69/,6- +5 ):872;
                                                                                                            $(&4/ =965+6.&-"9 -+/ &- 1-!1"&/+6 +5 5,/,69 694,0/48
                ,11.0*2 31- " *4'
                  1//1-)(*0)&4
                                                              4.$+/-24!1 -2!./5,2-!-4,.                             '141/>9#41/95+6!9/&104%!14"0+4,694                                                                                           !&'%$# "'(%)&                                            Save Up To 60%
        *# 1##$ "/+3#+ '70 /41#+)% "/+3#+ #2#&8:76#)          ) 5,2-!%1# /-,2!"# %+/4.#//                                                              8             THEMARKETPLACE                                                               /+ 4)--3 "!0                                               First & Business
         /+ -+/"#))7/1(5) ($$71! /1 :/ :9#7+ -+(&:7&#),
         +N:+( 6996) 4# 9(6# '##1 -8::71! 97!9 #1$            %4+2"/5 ! $"/45           '4. ! #546              2225N;CP*-7S3-Q5+9O                                           ADVERTISE TODAY                                                  13% 3+ )(.+/+* ,)&                                              INTERNATIONAL
                                                                                                                                                                                                                                                                                                     Major Airlines, Corporate Travel
        71$767$8(5) 71:/ 58&+(:76# &/1)85:71! -+(&:7&#),     !%/;1+.1//*, 0 1, )'*-;43/# 4,,%4/ '#$#,%#(           ($$"$(:"($&$                                                (800) 366-3975
                                                                                                                                                                                                                                              +.$&)-)*# (1#%/2/3+'
                                                                                                                                                                                                                                                                                                        Never Fly Coach Again!
                 *,)#, +" ()"%,)$ #&!+%#&'                                                                                                                                                                                                      !'(#2/# "+#0 3+-$./,
                                                              "%21;#2 #/&( (--461"24 &==)820+12,                                                                                                                                                                                                         www.cooktravel.net
         !<LL &00"&G/"G99& 72 (J<NL F1 <H                                                                                                                              © 2019 Dow Jones & Company, Inc.                                                                                                     (888)-473-3941
              +7:1FLH$$$%$J<NL5+7J                               *9:0151)+)+)==;3-"1/<9)-                                                                                     All Rights Reserved.                                            +0+-$./,1&0+*&0+2*#0%'$)
Case 3:16-cv-00580-AC   Document 593   Filed 10/15/19   Page 18 of 24
                                                     Case 3:16-cv-00580-AC                               Document 593                     Filed 10/15/19                      Page 19 of 24
B10 WEDNESDAY, SEPTEMBER 11, 2019                  THE OREGONIAN

                                                                                                                                                                                                                              SHERIFF’S SALES
  PUBLIC NOTICES GENERAL                     PUBLIC NOTICES GENERAL                       PUBLIC NOTICES GENERAL                      PUBLIC NOTICES GENERAL                       PUBLIC NOTICES GENERAL                     WASHINGTON COUNTY
                                                 PORT OF ASTORIA                             SALEM POLICE DEPARTMENT               Sole Source/Special Procurement:             The Milwaukie City Council will hold a            MULTNOMAH COUNTY
                                                                                                    September 4, 2019               Salem-Keizer School District 24J is          public hearing at 6:00 p.m. on Tues-                 SHERIFF’S OFFICE
     Miracles Central                              West Marina Dredging
                                                                                          NOTICE OF UNCLAIMED PROPERTY              providing notice of the intent to es-        day, September 17 at Milwaukie City                   NOTICE OF SALE
                                             Bids due 4:00 PM, October 8, 2019
        Apartments                                INVITATION TO BID (ITB)               The Salem Police Department has in          tablish a contract with John Van             Hall, 10722 SE Main St, to consider a    On October 8, 2019 at 12:00 PM at the
    1306 NE 2nd Avenue                    The Port of Astoria, Oregon (“Port”)                 its physical possession the          Dreal Consulting, LLC as the only            proposal to declare as surplus the       Multnomah County Sheriff’s Office,
                                                                                       unclaimed property described below.          known provider of consulting serv-           real property owned by the City of       4735 E Burnside St., Portland, OR, I
  Portland, Oregon 97232                   seeks to engage a qualified dredging
                                                                                        If you have any ownership interest in       ices specific to safety and education        Milwaukie located at 2215 SE Harri-      will sell, subject to redemption, sub-
   Phone: (503) 206-4798                   contractor to remove 75,000 cubic
                                           yards of material from its West Basin          any of this unclaimed property, you       related supports for students within         son St (Pond House) for the purposes     ject property legally described as:
          TYY: 711                         Marina over the course of the next               must file a claim with the Salem        the District. The value of the con-          of a sale of real estate. For more In-   16731 SOUTHEAST STEPHENS ST.
                                           three fiscal years. The project in-           Police Department, before Wednes-          tract is less than $150,000.                 formation about the proposal, please     PORTLAND, OR 97233.            The court
 The Miracles Central Waiting list         cludes dredging and conveyance of             day, October 2, 2019 or you will lose     Interested parties wishing to com-            contact Leila Aman, Community De-        case number is 17CV20778. The case
  will be Opening and accepting            dredge materials via hydraulic/flow-               your interest in this property.       ment or request inclusion, must pro-         velopment Director at 503-786-7616       is entitled: U.S. BANK NATIONAL AS-
           applications                    lane disposal.                                  Lawn equipment, computers and            vide written notification to the Dis-        or amanl@milwaukieoregon.gov             SOCIATION, AS TRUSTEE FOR GSAA
                                          Sealed bids must be submitted to                electronics, misc jewelry, domestic       trict’s Procurement & Contracting                                                     HOME EQUITY TRUST 2007-7, ASSET-
            Starting                       Matt McGrath, Director of Opera-              and foreign money, sports memora-          Services       department,   attention                                                BACKED CERTIFICATES, SERIES 2007-
                                                                                          bilia and equipment, and misc toys                                                           COLUMBIA SELF STOR
   Monday, September 16, 2019              tions, or designee, at Port Confer-                                                      LaVon Maskell no later than 3:00              19488 Mojave Ct, Tualatin 97062         7, Plaintiff v RANDY A. BELL; CAPI-
                                           ence Room located at 10 Pier One                 and gaming equipment, musical           p.m., Tuesday, September 17, 2019.                                                    TAL ONE (USA) N.A.; PORTFOLIO RE-
                                                                                          instruments, cameras, misc tools,                                                        503-692-3435 - Storage Auction
  Contact us to apply or you can           Suite 304, Astoria, Oregon, up to the                                                    Submit comments via US Mail, hand               Public Sale will take place via       COVERY ASSOCIATES and ALL OTH-
    submit an application at               hour of 4 p.m., Pacific Local Time,                 bicycles, misc clothes and           delivery or via email to                                                              ER PERSONS OR PARTIES UNKNOWN
                                                                                         accessories, construction tools and                                                                  BID13.com
                                           Tuesday, October 8th, 2019. Bids will                                                      maskell_lavon@salkeiz.k12.or.us             September 18, 2019 at 10:00 a.m.        CLAIMING ANY RIGHT, TITLE, LIEN,
    www.miraclescentral.com                be publicly opened and read aloud at                     power equipment.                                                                                                      OR INTEREST IN THE REAL PROPERTY
                                                                                         You will be required to describe the                                                            A30 Priscilla Meyer
                                           that time. Late bids will not be ac-                                                                                                          B195 Gordon Rains                COMMONLY          KNOWN       AS 16731
                                                                                         item and provide legitimate proof of      INVITATION TO BID:                                                                     SOUTHEAST STEPHENS ST, PORT-
    This institution is an equal           cepted.                                                                                 Abandoned property of The Estate of
opportunity provider and employer.        A mandatory pre-bid meeting and site              purchase and/or ownership. To                                                                                                 LAND, OR 97233, Defendants. The
                                                                                       inquire or file a claim, please contact:     Timothy Harding and All Others. For                                                   sale is a public auction to the highest
                                           visit will be held Tuesday, September                                                    Sale, a 1974        Homette,    Serial
    Professionally Managed by              24th, 2019 at 1 p.m.                                Salem Police Evidence Unit                                                                                                 bidder for cash or cashier’s check, in
                                                                                                                                    #039101541, Home ID #183913. The

                                                                                                                                                                                PLACING
    Guardian Management LLC               This is a public works project subject               555 Liberty St SE, Suite 130                                                                                               hand, made payable to Multnomah
                                                                                                     Salem, OR 97301                mobile home is located at 6900 SW                                                     County Sheriff’s Office. For more in-
                                           to Oregon prevailing wage require-                                                       195th Ave., #254, Beaverton, OR
                                           ments (ORS 279C.800 et seq.).                          or call (503) 588-6104                                                                                                  formation on this sale go to:
                                                                                                                                    97007 in Pine Ridge Park. This will be                                                   http://www.oregonsheriffs.org/

                                                                                                                                                                                AN AD IS
                                          The full Invitation to Bid, plans, speci-                                                 a private sale with a minimum bid of
                                           fications, bid documents and adden-                     Franchise Review                                                                                                                  Sept. 11, 18, 25 & Oct. 2, 2019
                                                                                                                                    $4,150.00 and the home must be re-
                                           da for this project will be available        The City of Beaverton is now review-        moved from the park after purchase.
                                           online at the Port of Astoria website:         ing existing franchise applications       Bids accepted until September 26,

                                                                                                                                                                                EASY.
                                                www.portofastoria.com/Public_            for the collection of solid waste and      2019. Send/submit bids to 18150 SW
                                                          Notice.aspx                   recycling. For any questions or com-        Boones Ferry Road, Portland, OR
                                                                                            ments, please contact the Solid         97224, Attn: Susan. Please call Isabel
                                                                                           Waste and Recycling Program at           at 503-649-5146 for appointment to                                                          Classifieds Are Timely
                                                                                       recyclingmail@BeavertonOregon.gov            see home.
                                                                                         or by mail to Solid Waste and Recy-                                                    Find out how on                             You can choose your schedule and
                                                CLASSIFIED ADS GET RESULTS                cling, PO Box 4755, Beaverton, OR,                                                                                               sell your items at your convenience.
                                          In print and online OREGONLIVE.COM/placead    97076 by 4 p.m., September 20, 2019.
                                                                                                                                             Extend Your Reach
                                                                                                                                                                                OREGONLIVE.
                                                                                                                                                                                                                             Visit OREGONLIVE.COM/placead
                                                                                                                                   Print and online ads with The Oregonian.     OREGONLIVE.COM/placead                              or Call 503-221-8000
                                                                                                                                       Visit OREGONLIVE.COM/placead
      SUMMARY NOTICE OF PENDENCY AND PROPOSED SETTLEMENTS OF CLASS ACTION                                                                     or Call 503-221-8000

      IF YOU PURCHASED COVERED AEQUITAS SECURITIES, YOU MAY BE ENTITLED
               TO A PAYMENT FROM THE CLASS ACTION SETTLEMENTS.1                                                                                                                          NOTICE OF PUBLIC SALE
                                                                                                                                   To satisfy the owner’s storage lien, PS Orange Co. Inc. will sell at public lien sale the personal property in the below-listed
                                                                                                                                       units, which may include but are not limited to: household and personal items, office and other equipment. The public
 Proposed settlements have been reached in a class action       payment from the Settlement proceeds on a proportional                         sale of these items will begin at 09:30 AM on the below- listed dates and continue until all units are sold.
 lawsuit alleging violations of the Oregon Securities           basis calculated by determining each person’s Net Loss                                                    Public Storage - Sale Date September 19, 2019 9:30am
 Laws. The Court in charge of the case is the United            as a percentage of all eligible Class Member Net Losses.           2636 NE Hogan Road Gresham- 0021 - Niska, Jesse; 0040 - Martinez, Jose; 0087 - Phillips, K’tacia; 0121 - Osborn, Carrie;
 States District Court for the District of Oregon, and                                                                              0140 - Smith, Ivan; 0151 - Mathews, John; 0187 - Tillman, Micheal; 0282 - Wellnitz, Matthew; 0308 - Ruiz, Maria Isabel;
 the case is known as Ciuffitelli, et al. v. Deloitte &         How Do I Get a Payment? You do not have to do                       0330 - Ashby, Anamika; 0343 - Henderson, Mark; 0413 - Mardis, Victoria; 0515 - Cody, Gary; 0565 - Berto, Christina; 0587 -
                                                                                                                                    Lopez, Sabas 1421 E Powell Blvd Gresham- B119 - Findley, Dan; B152 - Kelly, Christopher; B189 - Wells, Christopher; B201
 Touche LLP, et al., Case No. 3:16-cv-00580-AC (the             anything to participate in the Settlements. If the Court            - Bowman, Dallas; B227 - Whittington, David; B230 - Fuller, Robert; B283 - Lester, Kayla; B292 - Crain, Beau; B315 - Lams-
 “Action”). The plaintiffs that sued and represent the          grants final approval of the Settlements and you do not             sies, Brandon; E040 - Mooney, Jeremy; P004 - Pitts, Ideal, 2730 NW Division Gresham- B016 - Quinones, Brooke; B061 -
 Class in the Action (Lawrence P. Ciuffitelli (on behalf        exclude yourself, you will be bound by the Settlements              Gardner, Richie; C036 - Lopez Ramirez, Manuel; C094 - Taylor, Shelley; C095 - York, Carol; C123 - Ruiz, Clarissa; C144 - Av-
                                                                                                                                    ery, Sabrina; C192 - Sutton, Kimberly; D029 - Grottenthaler, Annalee; D050 - Santos Bibiano, Abiud; D108 - Corsine, Jessi-
 of himself and as Trustee of the Ciuffitelli Revocable         (including the releases of all known and unknown                    ca; D111 - Durant, Daniel, 2190 NW Burnside Gresham- A007 - Shale, Corbett; B001 - Arnold, Billy; D011 - Harden, Patricia;
 Trust U/A 5/1/1996); Greg and Angela Julien (as                claims provided in the Settlements) and will receive a              D029 - Cline, William; D033 - Jarvis, Jenna; D035 - Griffin, Angelia; D046 - Cannarile, Jazmin; D051 - Champagne, Lance;
 Trustees of the Gregory and Angela Julien Revocable            payment according to the Plan of Allocation.                        E019 - Felice, Brad; E043 - Green, Tessa; E054 - Adams, Camron; E070 - Gipson, Cindy; F010 - Fratto, David; F032 - Merritt,
                                                                                                                                    Tina; G016 - Riley, Gwen Eliane; J001 - Brewster, Matthew; J050 - Weaver, Audra; P006 - Rossiter, Danny 2600 NW Burn-
 Trust U/A 7/2/2012); R.F. MacDonald Co.; James and             What Are My Other Rights and Options? Unless                        side Ct. Gresham- A143 - Bogh, Elnora; A185 - Mckinley, Tonyo; A206 - Loza, Leo; B030 - Volk, Ben; B052 - Ephrem, Tammy;
 Susan MacDonald (as co-Trustees of the MacDonald                                                                                   B062 - Rabie, Kari; B063 - Wright, Sally; B070 - Cosma, Michael; B101 - Faison Jr, Thomas; B103 - Smith, Jennifer 13515 NE
                                                                you exclude yourself, you will remain in the Class,                 Prescott Ct. Portland- A002 - Doane, Judy; A020 - Applegate, Anne; A030 - Malone, Jannene; B007 - Sheck, Fuisami; C035 -
 Family Trust U/A 12/05/2000); William Ramstein; Greg           and that means that you cannot sue, continue to sue,                Miller, Rebeccah; C074 - Johnson, Ibrahim; C110 - Avery, Kera; C126 - Magbaleta, Donald; C127 - Alonso, Isaac; C150 - Wil-
 Warrick (on behalf of himself and as co-Trustee of the         or be part of any other lawsuit against the Defendants              liams, Stanley; D011 - Mccracken, Kevin; D017 - Jedel, Judith; F040 - Parker, Antjuan; F048 - Haskins, Tim
 Warrick Family Trust); and Susan Warrick (as co-Trustee        about the issues that have been asserted in this Action                                                   Public Storage - Sale Date September 20, 2019 9:30am
                                                                                                                                   4780 Liberty Road South Salem- 0046 - Macmaster, Robert; 0069 - Odle, Kimberly; 0482 - Davis, Haley; 2019 - Gonzalez,
 of the Warrick Family Trust)) (collectively, the “Class        or that could have been asserted in this Action. All of             Maxwell; 2050 - Bunata, David; 2135 - Grodio, Chad; 2136 - Klawuhn, Alexander; 2138 - Georgedes, Kimberly; 2169 -
 Representatives”) and Defendants Deloitte & Touche             the Court’s orders will apply to you and legally bind you           Kabore, Germain, 280 Lancaster NE Salem- 1014 - Smith, Ronald; 1032 - Cade, Jeana; 1042 - Pulley, Stephanie; 1062 -
 LLP (“Deloitte”); EisnerAmper LLP (“EisnerAmper”);             and you will release the Defendants and related parties             Kearns, Merrie; 1073 - Butterfield, Tanesia; 2093 - Bentley, Matthew; 2126 - Ventura, Elizabeth; 2139 - Thayer, Kathleen;
                                                                                                                                    3172 - Braun, Laurin; 3203 - Emerick, Shandia; 3208 - Pruitt, Vanessa; 4227 - Woods, Krista; 4235 - Thomas, Sharon; 4245 -
 Sidley Austin LLP (“Sidley”); TD Ameritrade, Inc.              from the released claims, including any and all known               Stover, Angela; 4268 - Jorgensen, Taylor; 4316 - Engichi, Mianna; 4329 - Valdez, Susie; 5399 - Garcia, Maria; 5402 - Hurst,
 (“Ameritrade”); Duff & Phelps, LLC (“Duff”); Tonkon            and unknown claims and causes of action of every                    Larissa; 6452 - Harmon, Grant; 7471 - Martin, Ashlee; 7472 - Cline, Gage; 7491 - Gibson, Michelle; 7509 - Wilcox, Stephen;
 Torp LLP (“Tonkon”); and Integrity Bank & Trust                nature and description, whether arising under federal,              7512 - Tinney, Brianna; 7539 - Martin, Joshua; 8563 - Vandewarker Hansen, Pennie; 8600 - Vandewarker Hansen, Pennie;
                                                                                                                                    9001 - Vandewarker Hansen, Pennie
 (“Integrity”) (the “Defendants”) have entered into             state, statutory, regulatory, common, foreign, or other                                                   Public Storage - Sale Date September 20, 2019 9:30am
 three proposed settlements (the “Settlements”). The            law, that arise in any way from or relate to the Action.           6525 N Lombard Portland- A040 - Brown, Fletcher; A069 - Houston, Jason; B002 - Pullem, Earl; B043 - Michelle, Barbara;
 Defendants deny all of the allegations, and deny that          If you do not want a payment from the Settlements,                  B065 - Jones, Lashundra; B078 - Leiner, Jason; D015 - Rodgers, Jonathan; D016 - Henry, Terri; D042 - Smith, Donovan; E019
                                                                                                                                    - Davis, Rodney; E031 - Chaney, Diana; E046 - Smith, Joseph; E069 - Bergquist, Tyanne; F004 - Loizeau, Songod; H020 -
 they did anything wrong. The Court did not decide in           but you want to keep any right you may have to sue                  Pascavage, Michael; P003 - James, Larry 1985 Toyota VWG #JT4YR27V2F0022712, 1921 N Gantenbein Portland- B113 -
 favor of the Class Representatives or the Defendants.          or continue to sue the Defendants and related parties               Wolfington, Theodore; B115 - Humm Kombucha Mcrae, Karen; B190 - Sprague, Stephen; B198 - Mendoza, Stephanie; B201
 Instead, the lawyers for the Class Representatives, and        on your own about the legal claims released by the                  - Vanzandt, Eric, 1620 NE Sandy Blvd Portland- 0183 - Cacayorin, Philip; 0225 - Turner, Raymond; 0552 - Dukes, Dylan;
                                                                                                                                    0625 - Weeks, Jaron; 0632 - Wallace, Mercedes; 0647 - Lowry, Benjamin
 the Defendants and their insurers, with the assistance         Settlements, you must exclude yourself from the Class.                                                    Public Storage - Sale Date September 23, 2019 9:30am
 of experienced mediators, have negotiated Settlements          The Partially Covered Class Members (and only the                  1621 NE 71st Portland- A008 - Ussery, Khayla; A031 - Harris, Drew; A037 - Elliott, Carre; A076 - Williams, Lisa; A087 - Ed-
 that they believe are in the best interests of their           Partially Covered Class Members) may participate in                 wards, Wayne; A188 - Ulibarri, Taryn; A197 - Bridgman, Darla; B014 - Sieren, Shaun; B036 - Aldrich, Nancy; C018 - Portland
 respective clients.                                                                                                                Development Group Group LLC, Portland Development; D011 - Harden, Lateshia, 8928 NE Halsey Portland- C039 - Wil-
                                                                the settlement(s) in which they are eligible to participate         liams, Kameron; C090 - Pixley, Ashley; C101 - Abdi, Abdirahman; D023 - Mercedes, Amber; D075 - Burkett, Duane; D129 -
 How Do I Know If I Am Part of the Settlements?                 without being bound by the releases in the settlement(s)            Spencer, James, 1608 NE 92nd Portland- A048 - Hein, Amanda; A113 - Lopez, Camille; C005 - Johnson, Ramona; D020 -
                                                                from which they are excluded. Exclusion requests must               Gaspar, Katy; D053 - Bettencourt, Albert; D106 - Douglas, Sandra; E004 - Riebhoff, Mysty; E016 - Gaona, Mario; P013 -
 The Settlements include a “Class” of all persons who                                                                               Chavez, Ricardo, 9912 SE Division Portland- 0005 - Travis, Kristine; 0025 - Grimm, Jasmyn; 0039 - Anderson, Valori; 0126 -
 purchased any Covered Aequitas Securities on or                be received no later than October 29, 2019. If you are              Sanchez, Ricardo; 0130 - Mayo, Levi; 0131 - Earl, Geoffrey; 0163 - Davis, Lyndon; 0273 - Washington, Javon; 0291 - Sieh,
 after June 9, 2010 (the “Class Period”) and who had            a Class Member (and have not excluded yourself from                 John; 0307 - Rusch, Calli; 0402 - Shaw, Michael, 2542 SE 105th Ave Portland- A016 - Ray, Kiala; A028 - Mccall, Tracy; A031 -
                                                                the Class), you can object to the Settlements, the Plan             Keen, Chris; C003 - Andrews, Greg; C029 - Hopkins, Sierra; C031 - Moser, David; C040 - Rozzell, Julia; C055 - Osterhout,
 an account balance related to any Covered Aequitas                                                                                 Chelsey; C078 - Madison, Enoch; D011 - Booker, Anthony; D051 - Speer, Daniel; E080 - Wilburn, Megan; E089 - Robertson,
 Securities as of March 31, 2016.                               of Allocation, or Class Counsel’s request for an award              Thomas; F004 - Zeng, Jian; F018 - Kline, Anthony; F051 - Crabb, Lee; F053 - Harvey., Robert, 1202 SE 82nd Ave Portland-
                                                                of attorneys’ fees, charges, and expenses in representing           1003 - Brainard, Joel; 1014 - Maret, Monica; 2043 - Hardy, Robert; 2058 - Rake, Roger; 2079 - Overton, Teyonda; 2095 -
 “Covered Aequitas Securities” means any security               the Class. You may also ask the Court for permission                Mageni, Synphorose (Rose); 3139 - Renfro, Corey; 3158 - Calise, Elan; 3171 - Swofford, Katie; 3173 - Peters, Matthew; 3214
 issued by the following entities: 1) Aequitas                                                                                      - Anderson, Patricia; 3228 - Haley, Amanda; 3332 - Potter, Brandy; 3373 - Wydner, Bruce; 3501 - York, Bekah; 4395 - Divine,
                                                                to speak at the Settlement hearing. Objections and                  Kendall; 4402 - Marshall, Justin; 5422 - Johnson, Alicia; 5425 - Timmons, Michael; 5441 - Parent, Daniel
 Commercial Finance, LLC (“ACF”); 2) Aequitas                   requests to appear and speak at the Settlement hearing                                                    Public Storage - Sale Date September 24, 2019 9:30am
 Income Opportunity Fund, LLC (“AIOF”); 3) Aequitas             must be received no later than October 29, 2019.                   19426 S Molalla Ave Oregon City- 0018 - Jacobson, Cameron; 0075 - Aliff, Amanda; 0157 - Tenney, Juston; 0193 - Wanker,
 Income Opportunity Fund II, LLC (“AIOF-II”);                                                                                       Sydney; 0225 - Lunski, Alex; 0314 - Nuttall, Theresa; 0391 - Olsen, David, 17501 SE McLoughlin Milwaukie- A011 - Todd,
                                                                Specific information regarding these rights and options,            Marjorie; B009 - Stevens, Errin; C076 - Eisenbeisz, Carla; C088 - Eastman, Teri; D249 - Best, Robert; D355 - Kinsella, David;
 4) Aequitas Capital Opportunities Fund, LP (“ACOF”);           and how to exercise them, are provided in the Notice                D368 - Allan, Colleen; E382 - Todd, Marjorie; E395 - Becker, Chad; F446 - Russell, Jason; F497 - Kelly, Michael; P003 - Repp,
 5) Aequitas Income Protection Fund, LLC (“AIPF”);              and Settlement Agreements, all of which are available               Nicholas; P045 - Cross, Michelle, 13325 SE McLoughlin Milwaukie- C020 - Fasciona, Charles; D008 - Dvorak, Richard; E022
 6) Aequitas Enhanced Income Fund, LLC (“AEIF”);                                                                                    - Carney, Matt; F005 - Charlson, Jeremy; F033 - Rosenberry, Joe; F035 - Armer, Steven; F045 - Charlson, Jeremy; F064 -
                                                                at www.AequitasSettlements.com. The Notice will be                  Mishler, Justin, 3701 SE International Way Milwaukie - 0164 - Olds, Douglas; 0188 - Paisley, Dustin; 0356 - Schwab, Serina;
 7) Aequitas ETC Founders Fund, LLC (“AETC”); and               mailed to all known members of the Class.                           0363 - James, Devon; 0380 - Washington, Kari; 0518 - Perez, Yvette, 11800 SE 40th Milwaukie- B019 - Parra, Gloria; B043 -
 8) MotoLease Financial, LLC (“AMLF”).                                                                                              Dobson, James; B044 - Jaramillo, Teresa; B078 - Swope, Aspin; B161 - Jeffries, Kaitlyn; C054 - Curns, Todd; D062 - Stovall,
                                                                When and Where Will the Court Decide                                Dennis; D145 - Ledwith, Deborah 7402 SE 92nd Ave Portland - B027 - Cochran-Devereaux, Laquisha; C004 - Zimmerman,
 The Class excludes: (a) Defendants; (b) the past               Whether to Approve the Settlements? The Court                       Jeremy; C019 - Lawrence, Barbara; D012 - Newman, Michael; D026 - Mcniece, Kelly; D035 - Stevens, Judy; D048 - Tooley,
 and present officers and directors of the Aequitas-                                                                                Steven; D051 - Mccoy, Daija; D100 - Smith, Jeffrey; D165 - Barton-Cooper, Charles; D198 - Aguilar, Thresa; D205 - Mendis,
                                                                will hold the Settlement hearing at 9:00 a.m., on                   Elsa; D237 - Muller, Thomas; D242 - Johnson, Joseph; D246 - Jack, Merry; D268 - James, Najee; D718 - Smith, Jerry, 11485
 affiliated companies, including without limitation,            November 26, 2019, in Courtroom 11B of the United                   SE 82nd Ave Happy Valley, OR- A022 - Lytle, Michael; A029 - Evans, Randi; A063 - Anderson, Yulonda; A065 - Carstens,
 Robert Jesenik, Brian Oliver, Craig Froude, Scott              States District Court for the District of Oregon, 1000              Christopher; A073 - Kelley, Colton; B019 - Menjivar, Orlando; B032 - Friese, Sarah; E036 - Roseberry, Laura; E071 - Baird,
 Gillis, Andrew MacRitchie, Olaf Janke, Brian Rice,             SW Third Ave., Portland, OR 97204. At this hearing,
                                                                                                                                    Michael; F001 - King, Maria; F063 - Guillen Gijon, Sabino; P019 - Jones, Carl; P021 - Carstens, Christopher
                                                                                                                                                                          Public Storage - Sale Date September 25, 2019 9:30am
 William Ruh, Steve Hedberg, Brett Brown, Tom Goila,            the Court will consider whether the Settlements are                8437 SW Barbur Blvd Portland- 1017 - Failoni, Kimberlie; 1061 - Schider, Leland; 1083 - Farris, John; 4156 - Richter, Eliza-
 Patricia Brown, Bill Malloy, and Thomas Szabo, and             fair, reasonable, and adequate. The Court will also                 beth; 5010 - Lucero, Ron; 5023 - Marshall, Kawika; 5049 - Canode, Brent, 10315 SW Barbur Blvd Portland- 1230 - Phillips,
 their respective families and affiliates; (c) the past and     consider whether to approve the Plan of Allocation and
                                                                                                                                    Carolyn; 2039 - Yun, Yongil; 2159 - Rice, Tasoom; 3037 - Millar, Bart; 3100 - Carde, Jose, 13473 SW Pacific Hwy Tigard-
                                                                                                                                    A006 - Walters, Lisa; C025 - Conley, Scott; E009 - Anderson, Richard; F123 - Deweese, Jeannie; F154 - Chambers, Lauri;
 present members of the Aequitas Advisory Board,                Class Counsel’s request for an award of attorneys’ fees             G009 - Houston, Carol R, 15700 SW Pacific Hwy Tigard- 1028 - Hartman, Zach; 1157 - Garcia, Danica; 1223 - Pirofsky,
 including without limitation, William McCormick,               in the amount of 20-25% of the settlement funds and                 Jillann; 1227 - Croydon, Ross; 1356 - Mills, Joshua; 1397 - Woods, Laddie; 1470 - Trujillo, Briana; 1508 - Conway, Lynn; 1531
 L. Martin Brantley, Patrick Terrell, Edmund Jensen,            reimbursement of litigation expenses (to be paid from
                                                                                                                                    - Cooeyate, Dawn Linn; 1620 - Wilson, Taylor; 1633 - Dunn, Carl; 1688 - Maxfield, Robert, 7095 SW McEwan Lake Oswego-
                                                                                                                                    A031 - Dube, Kimber 2005 Pontiac Vibe Vin# 5Y2SL663855Z463307; D054 - Goodman, Noah, 17990 SW McEwan Rd. Tigard-
 Donna Miles, William Glasgow, Keith Barnes, Bob                the settlement funds).                                              A036 - White, Jason; C001 - Carpenter, Michael; C109 - Manalo, Jaime; C134 - Dingman, Dawn; D036 - Lobley, Jonathan;
 Zukis, and their respective families and affiliates; (d)                                                                           D073 - Rivera, Penny, 801 N State St Lake Oswego- A092 - White, Steve; A124 - Daniels, George; A192 - Ross, Dean; B007 -
 registered investment advisors and investment advisor          How Do I Get More Information? You may                              Schramm, Keith; B136 - Ryall, Gisela; C015 - Levang, Judy
                                                                visit the Claims Administrator’s website at                                                               Public Storage - Sale Date September 26, 2019 9:30am
 representatives; (e) any investor who received finder’s                                                                           1203 SE TV Hwy Hillsboro- A015 - Prewitt Jr, Duane; A025 - Butcher, Edward; A034 - Booth, Matthew; D008 - Weinberger,
 fees or other consideration from Aequitas in connection        www.AequitasSettlements.com or call the Claims                      Jason; E038 - Aranda, Maria; E050 - Thomas, Laparisienne; F004 - Gutierrez, Socorro; F006 - Abarca, Francisco; F022 -
 with referring investors to Aequitas; and (f) plaintiffs in    Administrator toll-free at (855) 474-3896. You                      Medrano, Daisy; G012 - Wilken, Makehla; H025 - Guandique, Victor, 3075 SE TV Hwy Hillsboro- 0077 - Cephus, Tiffany;
                                                                can also contact Class Counsel: Steve W. Berman,                    0095 - Salazar, Josefina; 0114 - Brent, Merek; 0212 - Clement, Francis; 0284 - Lindquist, Brittney; 0347 - Houston, Grant;
 certain individual actions against the Defendants and                                                                              0399 - Adams, Kevin; 0410 - Greenstien, Attara Monica; 0411 - Shearer, Anna, 19350 SW Shaw Aloha- B004 - Espinoza
 related parties. As detailed in the Settlements, certain       by mail at Hagens Berman Sobol Shapiro, LLP,                        Haro, Brenda; B030 - Mitchell, Kristin; B038 - Messina, Stephanie; C044 - Huges, Matthew; D096 - Vanderzanden, Chad;
 parties who have filed individual actions are included         1301 Second Ave., Suite 2000, Seattle, WA 98101,                    D152 - Jones, Troy; D162 - Dickson, Denzel; D164 - Middleton, Jessica; D166 - Villine, Esmeralda; D167 - Duru, Lynn; F023 -
 in some, but not all, of the Settlements (the “Partially       by telephone at (206) 623-7292, or by email at                      Tuengel, James; F072 - Simonsen, Traci; F079 - Sanchez, Christina; F111 - Eichler, Kimberly; F116 - Weaver, Kristeena,
                                                                                                                                    16851 NW Cornell Rd Beaverton- 1033 - MIDDLETON, ROBERT; 1056 - Barclay, Bradley; 1057 - Reynolds, Walter C.; 2015 -
 Covered Class Members”). The Partially Covered Class           AequitasSettlements@hbsslaw.com; or Timothy S.                      Hubbs, Ashley; 2105 - Holmstrom, Aaron; 3018 - Barclay, Bradley; 3109 - Gomez, Irving; 3114 - Gagliano, Gaetano; 3122 -
 Members have the opportunity to participate in any of          DeJong, by mail at Stoll Stoll Berne Lokting & Shlachter            Fletcher, Greta; 3134 - Rideout, Martie, 11995 SW Corby Dr. Beaverton- A009 - Henry, Justin; A046 - Sivakumar, Vikram;
 the three Settlements from which they are not excluded.        P.C., 209 SW Oak Street, Suite 500, Portland, Oregon                A072 - Jones, Anjelyne; A126 - Sughrue, Deavon; B054 - Mohammed, Raghad; B095 - Henry, Justin; B180 - Evans, Brenda;
                                                                                                                                    C029 - Ausum, James, 11160 SW Allen Blvd Beaverton- 1026 - Schrank, Joseph; 1028 - Gillham, Tracey; 3008 - Moye, Jamie;
                                                                97204, by telephone at (503) 227-1600, or by email at               4003 - Evans, Tony; 4015 - Phyle, Leland; 4262 - Lemuel, Nelper; 4275 - Anderson, Sara, 6500 SW 110th Ct. Beaverton- B007
 What Do the Settlements Provide? The Settlements
                                                                AequitasSettlements@stollberne.com.                                 - Holt, Rich; B010 - Herron, Sean; B062 - Dominguez, Tiffany; B091 - Hamlett, Reginald; B097 - Calderon, Luis; B101 -
 provide for $234,613,000 in cash to be paid pursuant to                                                                            Tapley, Aaron; B227 - Tate, Michael John; B231 - Karoly, Kolompar; B247 - Yates, John; D014 - Alhashim, Ibrahim; D043 -
 the Settlement agreements. A Class Member’s recovery           1
                                                                  This Summary Notice incorporates by reference the                 Jansen, Kyle, 10905 SW Denney Rd. Beaverton- B017 - Saludares, Bernardo; C001 - Houk, Chase; F059 - Lilly, Marie; F109 -
 will be based upon the amount of Covered Aequitas              definitions in the Stipulations of Settlement for each of           Radding, Daniel, 7065 SW 105th Ave. Beaverton- 0024 - Crenshaw, Lee; 0117 - Palmer, Stephen; 0122 - Trnka, Nanci; 0141 -
                                                                                                                                    Spaulding, Heather; 0183 - Hudson, David; 0236 - Laurila, Troy; 0273 - Buckman, Jayneen; 0417 - Manzanares, Yolanda;
 Securities purchased during the Class Period, minus            the Settlements, and all capitalized terms used, but not            0577 - Diaz, Jonathan; 0588 - Paasch, Jordan; 0589 - Awad, Fadumo; 0590 - Awad, Fadumo; 0633 - Lorenz, Edouard-Teddy
 any dividends or interest received on those Covered            defined herein, shall have the same meanings as in the              Public sale terms, rules, and regulations will be made available prior to the sale. All sales are subject to cancellation. We
 Aequitas Securities. That amount will be the Class             Stipulations. The three Stipulations can be obtained at              reserve the right to refuse any bid. Payment must be in cash or credit card-no checks. Buyers must secure the units with
                                                                                                                                    their own personal locks. To claim tax-exempt status, original RESALE certificates for each space purchased is required.
 Member’s “Net Loss.” Class Members will receive                www.AequitasSettlements.com.                                                                 By PS Orangeco, Inc., 701 Western Avenue, Glendale, CA 91201. (818) 244-8080.
                                                                                                                     O9316917-01
Case 3:16-cv-00580-AC   Document 593   Filed 10/15/19   Page 20 of 24
Case 3:16-cv-00580-AC   Document 593   Filed 10/15/19   Page 21 of 24
Hagens Berman Sobol Shapiro, LLP and Stoll Stoll Berne Lokting & Shlachter P.C. Ann... Page 1 of 3
         Case 3:16-cv-00580-AC Document 593 Filed 10/15/19 Page 22 of 24




         Hagens Berman Sobol Shapiro, LLP and Stoll Stoll Berne
         Lokting & Shlachter P.C. Announce Proposed Settlements
         in the Aequitas Securities Litigation
         September 11, 2019 09:00 AM Eastern Daylight Time

         PORTLAND, Ore.--(BUSINESS WIRE)--Hagens Berman Sobol Shapiro, LLP and Stoll Stoll Berne
         Lokting & Shlachter P.C.:


         SUMMARY NOTICE OF PENDENCY AND PROPOSED SETTLEMENTS OF CLASS ACTION


         IF YOU PURCHASED COVERED AEQUITAS SECURITIES, YOU MAY BE ENTITLED TO A
         PAYMENT FROM THE CLASS ACTION SETTLEMENTS.1


         Proposed settlements have been reached in a class action lawsuit alleging violations of the Oregon
         Securities Laws. The Court in charge of the case is the United States District Court for the District of
         Oregon, and the case is known as Ciuffitelli, et al. v. Deloitte & Touche LLP, et al., Case No. 3:16-cv-
         00580-AC (the “Action”). The plaintiffs that sued and represent the Class in the Action (Lawrence P.
         Ciuffitelli (on behalf of himself and as Trustee of the Ciuffitelli Revocable Trust U/A 5/1/1996); Greg
         and Angela Julien (as Trustees of the Gregory and Angela Julien Revocable Trust U/A 7/2/2012); R.F.
         MacDonald Co.; James and Susan MacDonald (as co-Trustees of the MacDonald Family Trust U/A
         12/05/2000); William Ramstein; Greg Warrick (on behalf of himself and as co-Trustee of the Warrick
         Family Trust); and Susan Warrick (as co-Trustee of the Warrick Family Trust)) (collectively, the “Class
         Representatives”) and Defendants Deloitte & Touche LLP (“Deloitte”); EisnerAmper LLP
         (“EisnerAmper”); Sidley Austin LLP (“Sidley”); TD Ameritrade, Inc. (“Ameritrade”); Duff & Phelps, LLC
         (“Duff”); Tonkon Torp LLP (“Tonkon”); and Integrity Bank & Trust (“Integrity”) (the “Defendants”) have
         entered into three proposed settlements (the “Settlements”). The Defendants deny all of the
         allegations, and deny that they did anything wrong. The Court did not decide in favor of the Class
         Representatives or the Defendants. Instead, the lawyers for the Class Representatives, and the
         Defendants and their insurers, with the assistance of experienced mediators, have negotiated
         Settlements that they believe are in the best interests of their respective clients.


         How Do I Know If I Am Part of the Settlements? The Settlements include a “Class” of all persons
         who purchased any Covered Aequitas Securities on or after June 9, 2010 (the “Class Period”) and
         who had an account balance related to any Covered Aequitas Securities as of March 31, 2016.




https://www.businesswire.com/news/home/20190911005065/en/Hagens-Berman-Sobol-Sh... 9/11/2019
Hagens Berman Sobol Shapiro, LLP and Stoll Stoll Berne Lokting & Shlachter P.C. Ann... Page 2 of 3
         Case 3:16-cv-00580-AC Document 593 Filed 10/15/19 Page 23 of 24


         “Covered Aequitas Securities” means any security issued by the following entities: 1) Aequitas
         Commercial Finance, LLC (“ACF”); 2) Aequitas Income Opportunity Fund, LLC (“AIOF”); 3) Aequitas
         Income Opportunity Fund II, LLC (“AIOF-II”); 4) Aequitas Capital Opportunities Fund, LP (“ACOF”); 5)
         Aequitas Income Protection Fund, LLC (“AIPF”); 6) Aequitas Enhanced Income Fund, LLC (“AEIF”); 7)
         Aequitas ETC Founders Fund, LLC (“AETC”); and 8) MotoLease Financial, LLC (“AMLF”).


         The Class excludes: (a) Defendants; (b) the past and present officers and directors of the Aequitas-
         affiliated companies, including without limitation, Robert Jesenik, Brian Oliver, Craig Froude, Scott
         Gillis, Andrew MacRitchie, Olaf Janke, Brian Rice, William Ruh, Steve Hedberg, Brett Brown, Tom
         Goila, Patricia Brown, Bill Malloy, and Thomas Szabo, and their respective families and affiliates; (c)
         the past and present members of the Aequitas Advisory Board, including without limitation, William
         McCormick, L. Martin Brantley, Patrick Terrell, Edmund Jensen, Donna Miles, William Glasgow, Keith
         Barnes, Bob Zukis, and their respective families and affiliates; (d) registered investment advisors and
         investment advisor representatives; (e) any investor who received finder’s fees or other consideration
         from Aequitas in connection with referring investors to Aequitas; and (f) plaintiffs in certain individual
         actions against the Defendants and related parties. As detailed in the Settlements, certain parties who
         have filed individual actions are included in some, but not all, of the Settlements (the “Partially
         Covered Class Members”). The Partially Covered Class Members have the opportunity to participate
         in any of the three Settlements from which they are not excluded.


         What Do the Settlements Provide? The Settlements provide for $234,613,000 in cash to be paid
         pursuant to the Settlement agreements. A Class Member’s recovery will be based upon the amount of
         Covered Aequitas Securities purchased during the Class Period, minus any dividends or interest
         received on those Covered Aequitas Securities. That amount will be the Class Member's “Net Loss.”
         Class Members will receive payment from the Settlement proceeds on a proportional basis calculated
         by determining each person’s Net Loss as a percentage of all eligible Class Member Net Losses.


         How Do I Get a Payment? You do not have to do anything to participate in the Settlements. If the
         Court grants final approval of the Settlements and you do not exclude yourself, you will be bound by
         the Settlements (including the releases of all known and unknown claims provided in the Settlements)
         and will receive a payment according to the Plan of Allocation.


         What Are My Other Rights and Options? Unless you exclude yourself, you will remain in the Class,
         and that means that you cannot sue, continue to sue, or be part of any other lawsuit against the
         Defendants about the issues that have been asserted in this Action or that could have been asserted
         in this Action. All of the Court’s orders will apply to you and legally bind you and you will release the
         Defendants and related parties from the released claims, including any and all known and unknown
         claims and causes of action of every nature and description, whether arising under federal, state,
         statutory, regulatory, common, foreign, or other law, that arise in any way from or relate to the Action.
         If you do not want a payment from the Settlements, but you want to keep any right you may have to
         sue or continue to sue the Defendants and related parties on your own about the legal claims released
         by the Settlements, you must exclude yourself from the Class. The Partially Covered Class Members
         (and only the Partially Covered Class Members) may participate in the settlement(s) in which they are
         eligible to participate without being bound by the releases in the settlement(s) from which they are
         excluded. Exclusion requests must be received no later than October 29, 2019. If you are a Class
         Member (and have not excluded yourself from the Class), you can object to the Settlements, the Plan
         of Allocation, or Class Counsel’s request for an award of attorneys’ fees, charges, and expenses in
         representing the Class. You may also ask the Court for permission to speak at the Settlement hearing.
         Objections and requests to appear and speak at the Settlement hearing must be received no later




https://www.businesswire.com/news/home/20190911005065/en/Hagens-Berman-Sobol-Sh... 9/11/2019
Hagens Berman Sobol Shapiro, LLP and Stoll Stoll Berne Lokting & Shlachter P.C. Ann... Page 3 of 3
         Case 3:16-cv-00580-AC Document 593 Filed 10/15/19 Page 24 of 24


         than October 29, 2019. Specific information regarding these rights and options, and how to exercise
         them, are provided in the Notice and Settlement Agreements, all of which are available at
         www.AequitasSettlements.com. The Notice will be mailed to all known members of the Class.


         When and Where Will the Court Decide Whether to Approve the Settlements? The Court will hold
         the Settlement hearing at 9:00 a.m., on November 26, 2019, in Courtroom 11B of the United States
         District Court for the District of Oregon, 1000 SW Third Ave., Portland, OR 97204. At this hearing, the
         Court will consider whether the Settlements are fair, reasonable, and adequate. The Court will also
         consider whether to approve the Plan of Allocation and Class Counsel’s request for an award of
         attorneys’ fees in the amount of 20-25% of the settlement funds and reimbursement of litigation
         expenses (to be paid from the settlement funds).


         How Do I Get More Information? You may visit the Claims Administrator’s website at
         www.AequitasSettlements.com or call the Claims Administrator toll-free at (855) 474-3896. You can
         also contact Class Counsel: Steve W. Berman, by mail at Hagens Berman Sobol Shapiro, LLP, 1301
         Second Ave., Suite 2000, Seattle, WA 98101, by telephone at (206) 623-7292, or by email at
         AequitasSettlements@hbsslaw.com; or Timothy S. DeJong, by mail at Stoll Stoll Berne Lokting &
         Shlachter P.C., 209 SW Oak Street, Suite 500, Portland, Oregon 97204, by telephone at (503) 227-
         1600, or by email at AequitasSettlements@stollberne.com.

         1
          This Summary Notice incorporates by reference the definitions in the Stipulations of Settlement for
         each of the Settlements, and all capitalized terms used, but not defined herein, shall have the same
         meanings as in the Stipulations. The three Stipulations can be obtained at
         www.AequitasSettlements.com.




         Contacts
         Steve W. Berman, Hagens Berman Sobol Shapiro, LLP,
         AequitasSettlements@hbsslaw.com


         Timothy S. DeJong, Stoll Stoll Berne Lokting & Shlachter P.C.,
         AequitasSettlements@stollberne.com




https://www.businesswire.com/news/home/20190911005065/en/Hagens-Berman-Sobol-Sh... 9/11/2019
